

115 S1872 RS: TSA Modernization Act
U.S. Senate
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 444115th CONGRESS2d SessionS. 1872[Report No. 115–266]IN THE SENATE OF THE UNITED STATESSeptember 27, 2017Mr. Thune (for himself, Mr. Nelson, Mr. Blunt, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJune 6, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the programs of the Transportation Security Administration relating to transportation
			 security, and for other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the TSA Modernization Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Definitions.TITLE I—Organization and authorizationsSec. 101. Authorization of appropriations.Sec. 102. Administrator of the Transportation Security Administration; five-year term.Sec. 103. Transportation Security Administration organization.Sec. 104. Transmittals to Congress.TITLE II—Aviation securitySubtitle A—Security technologySec. 211. Third party testing and evaluation of screening technology.Sec. 212. Reciprocal recognition of security standards.Sec. 213. Transportation Security Laboratory.Sec. 214. Innovation Task Force.Sec. 215. 5-Year technology investment plan update.Sec. 216. Biometrics expansion.Sec. 217. Pilot program for automated exit lane technology.Sec. 218. Authorization of appropriations; exit lane security.Sec. 219. Real-time security checkpoint wait times.Sec. 220. GAO report on universal deployment of advanced imaging technologies.Subtitle B—Public area securitySec. 221. Third party canines.Sec. 222. Tracking and monitoring of canine training and testing.Sec. 223. VIPR team statistics.Sec. 224. Public area best practices.Sec. 225. Law Enforcement Officer Reimbursement Program.Subtitle C—Passenger and cargo securitySec. 231. PreCheck Program.Sec. 232. Trusted traveler programs; collaboration.Sec. 233. Passenger security fee.Sec. 234. Third party canine teams for air cargo security.Sec. 235. Known Shipper Program review.Sec. 236. Screening partnership program updates.Sec. 237. Screening performance assessments.Sec. 238. TSA Academy review.Subtitle D—Foreign airport securitySec. 241. Last point of departure airports; security directives.Sec. 242. Tracking security screening equipment from last point of departure airports.Sec. 243. International security standards.Subtitle E—Cockpit and cabin securitySec. 251. Federal air marshal service updates.Sec. 252. Crew member self-defense training.Sec. 253. Flight deck safety and security.Sec. 254. Carriage of weapons, explosives, and incendiaries by individuals.TITLE III—Conforming and miscellaneous amendmentsSec. 301. Title 49 amendments.Sec. 302. Table of contents of chapter 449.Sec. 303. Other laws; Intelligence Reform and Terrorism Prevention Act of 2004.Sec. 304. Savings provisions. (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the TSA.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and (C)the Committee on Homeland Security of the House of Representatives.
 (3)ASACThe term ASAC means the Aviation Security Advisory Committee established under section 44946 of title 49, United States Code.
 (4)SecretaryThe term Secretary means the Secretary of Homeland Security. (5)TSAThe term TSA means the Transportation Security Administration.
			IOrganization and authorizations
 101.Authorization of appropriationsSection 114(w) is amended to read as follows:  (w)Authorization of appropriationsThere are authorized to be appropriated to the Transportation Security Administration for salaries, operations, and maintenance of the Administration—
 (1)$7,810,196,000 for fiscal year 2018; (2)$7,849,247,000 for fiscal year 2019; and
 (3)$7,888,494,000 for fiscal year 2020.. 102.Administrator of the Transportation Security Administration; five-year term (a)In generalSection 114, as amended by section 101, is further amended—
 (1)in subsection (a), by striking Department of Transportation and inserting Department of Homeland Security; (2)by amending subsection (b) to read as follows:
						
							(b)Leadership
								(1)Head of Transportation Security Administration
 (A)AppointmentThe head of the Administration shall be the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). The Administrator shall be appointed by the President, by and with the advice and consent of the Senate.
 (B)QualificationsThe Administrator must— (i)be a citizen of the United States; and
 (ii)have experience in a field directly related to transportation or security. (C)TermEffective with respect to any individual appointment by the President, by and with the advice and consent of the Senate, after August 1, 2017, the term of office of an individual appointed as the Administrator shall be 5 years.
									(2)Deputy administrator
 (A)AppointmentThere is established in the Transportation Security Administration a Deputy Administrator, who shall assist the Administrator in the management of the Transportation Security Administration. The Deputy Administrator shall be appointed by the President. The Deputy Administrator shall be Acting Administrator during the absence or incapacity of the Administrator or during a vacancy in the office of Administrator.
 (B)QualificationsThe Deputy Administrator must— (i)be a citizen of the United States; and
 (ii)have experience in a field directly related to transportation or security.; (3)in subsections (c) through (n), (p), (q), and (r), by striking Under Secretary each place it appears and inserting Administrator; and
 (4)by amending subsection (d) to read as follows:  (d)FunctionsThe Administrator shall be responsible for—
 (1)carrying out chapter 449, relating to civil aviation security, and related research and development activities;
 (2)security in land-based transportation, including railroad, highway, pipeline, public transportation, and over-the-road bus; and
 (3)supporting the Coast Guard with maritime security..  (b)Technical and conforming amendmentsSection 114, as amended by subsection (a), is further amended—
 (1)in subsection (g)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking Subject to the direction and control of the Secretary and inserting Subject to the direction and control of the Secretary of Homeland Security; and (ii)in subparagraph (D), by inserting of Homeland Security after Secretary; and
 (B)in paragraph (3), by inserting of Homeland Security after Secretary; (2)in subsection (j)(1)(D), by inserting of Homeland Security after Secretary;
 (3)in subsection (k), by striking functions transferred, on or after the date of enactment of the Aviation and Transportation Security Act, and inserting functions assigned;
 (4)in subsection (l)(4)(B), by striking Administrator under subparagraph (A) and inserting Administrator of the Federal Aviation Administration under subparagraph (A); (5)in subsection (n), by striking Department of Transportation and inserting Department of Homeland Security;
 (6)in subsection (o), by striking Department of Transportation and inserting Department of Homeland Security; (7)in subsection (p)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (8)in subsection (s)— (A)in paragraph (3)(B), by inserting ) after Act of 2007; and
 (B)in paragraph (4)— (i)in the heading, by striking Submissions of plans to Congress and inserting Submission of plans;
 (ii)by striking subparagraph (A); (iii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively;
 (iv)in subparagraph (A), as redesignated— (I)in the heading, by striking Subsequent versions and inserting In general; and
 (II)by striking After December 31, 2015, the and inserting The; and (v)in subparagraph (B)(ii)(III)(cc), as redesignated, by striking for the Department and inserting for the Department of Homeland Security;
 (9)by redesignating subsections (u), (v), and (w) as subsections (t), (u), and (v), respectively; (10)in subsection (t), as redesignated—
 (A)in paragraph (1)— (i)by striking subparagraph (D); and
 (ii)by redesignating subparagraph (E) as subparagraph (D); (B)in paragraph (2), by inserting of Homeland Security after Secretary;
 (C)in paragraph (4)(B)— (i)by inserting of Homeland Security after Department; and
 (ii)by inserting of Homeland Security after Secretary; (D)by amending paragraph (6) to read as follows:
							
 (6)Annual report on planThe Secretary of Homeland Security shall annually submit to the appropriate congressional committees a report containing the Plan.; and
 (E)in paragraphs (7) and (8), by inserting of Homeland Security after Secretary; and (11)in subsection (u), as redesignated—
 (A)in paragraph (1)— (i)in subparagraph (B), by inserting or the Administrator after Secretary of Homeland Security; and
 (ii)in subparagraph (C)(ii), by striking Secretary’s designee and inserting Secretary of Defense’s designee; (B)in subparagraphs (B), (C), (D), and (E) of paragraph (3), by inserting of Homeland Security after Secretary each place it appears;
 (C)in paragraph (4)(A), by inserting of Homeland Security after Secretary; (D)in paragraph (5), by inserting of Homeland Security after Secretary; and
 (E)in paragraph (7)— (i)in subparagraph (A), by striking Not later than December 31, 2008, and annually thereafter, the Secretary and inserting The Secretary of Homeland Security shall; and
 (ii)by striking subparagraph (D). (c)Executive schedule (1)Administrator of the TSA (A)Positions at level IISection 5313 of title 5, United States Code, is amended by inserting after the item relating to the Under Secretary of Homeland Security for Management the following:
							
 Administrator of the Transportation Security Administration.. (B)Bonus eligibilitySection 101(c)(2) of the Aviation and Transportation Security Act (5 U.S.C. 5313 note) is amended—
 (i)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)by inserting of Homeland Security after Secretary.
 (2)Deputy administrator of the TSASection 5315 of title 5, United States Code, is amended by inserting after the item relating to the Deputy Administrator, Federal Aviation Administration the following:
						
 Deputy Administrator, Transportation Security Administration.. 103.Transportation Security Administration organizationSection 114, as amended by sections 101 and 102, is further amended by adding at the end the following:
				
					(w)Leadership and organization
 (1)In generalFor each of the areas described in paragraph (2), the Administrator of the Transportation Security Administration shall appoint at least 1 individual who shall—
 (A)report directly to the Administrator or the Administrator’s designated direct report; and (B)be responsible and accountable for that area.
 (2)Areas describedThe areas described in this paragraph are as follows: (A)Aviation security operations and training, including risk-based, adaptive security focused on airport checkpoint and baggage screening operations, cargo inspections, workforce training and development programs, and other specialized programs designed to secure air transportation.
 (B)Surface transportation security operations and training, including risk-based, adaptive security focused on accomplishing security systems assessments, reviewing and prioritizing projects for appropriated surface transportation security grants, operator compliance with voluntary industry standards, workforce training and development programs, and other specialized programs designed to secure surface transportation.
 (C)Security policy and industry engagement and planning, including the development, interpretation, promotion, and oversight of a unified effort regarding risk-based, risk-reducing security policies and plans (including strategic planning for future contingencies and security challenges) between government and transportation stakeholders, including airports, domestic and international airlines, general aviation, air cargo, mass transit and passenger rail, freight rail, pipeline, highway and motor carriers, and maritime.
 (D)International strategy and operations, including agency efforts to work with international partners to secure the global transportation network.
 (E)Trusted and registered traveler programs, including the management and marketing of the agency’s trusted traveler initiatives, including the PreCheck Program, and coordination with trusted traveler programs of other Department of Homeland Security agencies and the private sector.
 (F)Technology acquisition and deployment, including the oversight, development, testing, evaluation, acquisition, deployment, and maintenance of security technology and other acquisition programs.
 (G)Inspection and compliance, including the integrity, efficiency and effectiveness of the agency’s workforce, operations, and programs through objective audits, covert testing, inspections, criminal investigations, and regulatory compliance.
 (H)Civil rights, liberties, and traveler engagement, including ensuring that agency employees and the traveling public are treated in a fair and lawful manner consistent with federal laws and regulations protecting privacy and prohibiting discrimination and reprisal.
 (I)Legislative and public affairs, including communication and engagement with internal and external audiences in a timely, accurate, and transparent manner, and development and implementation of strategies within the agency to achieve congressional approval or authorization of agency programs and policies.
 (3)NotificationThe Administrator shall transmit to the appropriate committees of Congress— (A)not later than 180 days after the date of enactment of the TSA Modernization Act, a list of the names of the individuals appointed under paragraph (1); and
 (B)an update of the list not later than 5 days after any new individual is appointed under paragraph (1)..
 104.Transmittals to CongressWith regard to each report, legislative proposal, or other communication of the Executive Branch related to the TSA and required to be submitted to Congress or the appropriate committees of Congress, the Administrator shall transmit such communication directly to the appropriate committees of Congress.
			IIAviation security
			ASecurity technology
				211.Third party testing and evaluation of screening technology
 (a)In generalIn carrying out the responsibilities under section 114(e)(1), the Administrator shall develop and implement, not later than 1 year after the date of enactment of this Act, a program to enable a vendor of related screening technology to obtain testing and verification, including as an alternative to the TSA's test and evaluation process, by an appropriate third party, of such technology before acquisition or deployment.
					(b)Detection testing
 (1)In generalThe third party testing and verification program authorized under subsection (a) shall include detection testing to evaluate the performance of the security technology system regarding the probability of detection, the probability of false alarm, and such other indicators that the system is able to meet the TSA's mission needs.
 (2)Coordination with final qualification processesTo the extent practicable, but without compromising the integrity of the TSA test and evaluation process, the Administrator shall coordinate the third party detection testing under paragraph (1) with subsequent final Federal Government qualification processes.
 (3)ResultsThe results of the third party detection testing under paragraph (1) shall be considered final if the results are approved by the Administration in accordance with approval standards developed by the Administrator.
 (4)International standardsTo the extent practicable and permissible under law, the Administrator shall—
 (A)share detection testing information and standards with appropriate international partners; and
 (B)coordinate with the appropriate international partners to harmonize TSA testing and evaluation with relevant international standards to maximize the capability to detect explosives and other threats.
							(c)Operational testing
 (1)In generalSubject to paragraph (2), the third party testing and verification program authorized under subsection (a) shall include operational testing.
 (2)LimitationThird party operational testing under paragraph (1) may not exceed 1 year. (d)AlternativeThird party testing under subsection (a) shall replace as an alternative, at the discretion of the Administrator, the testing at the Transportation Systems Integration Facility, including operational testing for—
 (1)health and safety factors; (2)operator interface;
 (3)human factors; (4)environmental factors;
 (5)throughput; and (6)baggage handling systems.
						(e)Testing and verification framework
 (1)In generalThe Administrator shall— (A)establish a framework for the third party testing and for verifying a security technology is operationally effective and able to meet the TSA's mission needs before it may enter or re-enter, as applicable, the operational context at an airport or other transportation facility; and
 (B)use phased implementation to allow the TSA and the third party to establish best practices. (2)RecommendationsThe Administrator shall request ASAC's Security Technology Subcommittee, in consultation with representatives of the security manufacturers industry, to develop and submit to the Administrator recommendations for the third party testing and verification framework.
 (f)Field testingThe Administrator shall prioritize the field testing and evaluation of security technology and equipment at airports and on site at security technology manufacturers whenever possible as an alternative to the Transportation Systems Integration Facility.
					212.Reciprocal recognition of security standards
 (a)In generalThe Administrator, in coordination with the European Civil Aviation Conference and Canadian Air Transport Security Authority, shall develop a validation process for the reciprocal recognition of security equipment technology approvals among international security partners or recognized certification authorities for deployment.
 (b)RequirementThe validation process shall ensure that the certification process of each participating international security partner or recognized certification authority complies with TSA security standards.
					213.Transportation Security Laboratory
 (a)In generalThe Secretary, acting through the Administrator, shall administer the Transportation Security Laboratory.
 (b)Periodic reviewsThe Administrator shall review the screening technology test and evaluation process conducted at the Transportation Security Laboratory to improve the coordination, collaboration, and communication between the Transportation Security Laboratory and the Office of Acquisition Program Management at the TSA to identify factors contributing to acquisition inefficiencies, develop strategies to reduce acquisition inefficiencies, facilitate more expeditious initiation and completion of testing, and identify how laboratory practices can better support acquisition decisions.
					214.Innovation Task Force
 (a)In generalThe Administrator shall establish an innovation task force— (1)to cultivate innovations in aviation security;
 (2)to develop and recommend how to prioritize and streamline requirements for new approaches to aviation security;
 (3)to accelerate the development and introduction of new innovative aviation security technologies and improvements to aviation security operations; and
 (4)to provide industry with access to the airport environment during the technology development and assessment process to demonstrate the technology and to collect data to understand and refine technical operations and human factor issues.
 (b)ActivitiesThe task force shall— (1)conduct activities to identify and develop an innovative technology, emerging security capability, or process designed to enhance aviation security, including—
 (A)by conducting a field demonstration of such a technology, capability, or process in the airport environment;
 (B)by gathering performance data from such a demonstration to inform the acquisition process; and (C)by enabling a small business with an innovative technology or emerging security capability, but less than adequate resources, to participate in such a demonstration;
 (2)conduct at least quarterly collaboration meetings with industry, including air carriers, airport operators, and other aviation security stakeholders to highlight and discuss best practices on innovative security operations and technology evaluation and deployment; and
 (3)submit to the appropriate committees of Congress an annual report on the effectiveness of key performance data from task force-sponsored projects and checkpoint enhancements.
						(c)Composition
 (1)AppointmentThe Administrator, in consultation with the Chairperson of ASAC shall appoint the members of the task force.
 (2)ChairpersonThe task force shall be chaired by the Administrator's designee.
 (3)RepresentationThe task force shall be comprised of representatives of— (A)the relevant offices of the TSA;
 (B)if considered appropriate by the Administrator, the Science and Technology Directorate of the Department of Homeland Security;
 (C)any other component of the Department of Homeland Security that the Administrator considers appropriate; and
 (D)such industry representatives as the Administrator considers appropriate.
 (d)Rule of constructionNothing in this section shall be construed to require the acquisition or deployment of an innovative technology, emerging security capability, or process identified, developed, or recommended under this section.
 (e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force established under this section.
 215.5-Year technology investment plan updateSection 1611(g) of the Homeland Security Act of 2002 (6 U.S.C. 563(g)) is amended— (1)by striking the matter preceding paragraph (1) and inserting The Administrator shall, in collaboration with relevant industry and government stakeholders, annually submit to Congress in an appendix to the budget request and publish in an unclassified format in the public domain—;
 (2)in paragraph (1), by striking ; and and inserting a semicolon; (3)in paragraph (2), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (3)information about acquisitions completed during the fiscal year preceding the fiscal year during which the report is submitted..
 216.Biometrics expansionNot later than 270 days after the date of enactment of this Act, the Administrator, in coordination with the Commissioner of Customs and Border Protection, shall—
 (1)assess the operational and security impact of using biometric technology to identify passengers;
 (2)facilitate, if appropriate, the deployment of such biometric technology at checkpoints, screening lanes, bag drop and boarding areas, and other areas where such deployment would enhance security and facilitate passenger movement; and
 (3)submit to the appropriate committees of Congress a report on the assessment under paragraph (1) and deployment under paragraph (2).
					217.Pilot program for automated exit lane technology
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish a pilot program to implement and evaluate the use of automated exit lane technology at small hub airports and nonhub airports (as those terms are defined in section 40102 of title 49, United States Code).
 (b)PartnershipThe Administrator shall carry out the pilot program in partnership with the applicable airport directors.
 (c)Cost shareThe Federal share of the cost of the pilot program under this section shall not exceed 85 percent of the total cost of the program.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under this section $15,000,000 for each of fiscal years 2018 through 2020.
 (e)GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the pilot program, including—
 (1)the level of airport interest and participation in the pilot program; (2)what return on investment, if any, was achieved by each program participant; and
 (3)recommendations regarding whether to expand or discontinue the pilot program. 218.Authorization of appropriations; exit lane securityThere is authorized to be appropriated to carry out section 44903(n)(1) of title 49, United States Code, $77,000,000 for each of fiscal years 2018 through 2020.
				219.Real-time security checkpoint wait times
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall make available to the public information on wait times at each airport security checkpoint.
 (b)RequirementsThe information described in subsection (a) shall be provided in real time via technology and published—
 (1)online; and (2)in physical locations at the applicable airport terminal.
 (c)ConsiderationsThe Administrator shall make the information described in subsection (a) available to the public in a manner that does not increase public area security risks.
 (d)Definition of wait timeIn this section, the term wait time means the period beginning when a passenger enters a queue for a screening checkpoint and ending when the passenger has begun divestment of items requiring screening at that checkpoint.
					220.GAO report on universal deployment of advanced imaging technologies
 (a)StudyThe Comptroller General of the United States shall conduct a study of the cost to the TSA or an airport to redesign, if necessary, airport security areas to fully deploy advanced imaging technologies at each airport at which security screening operations are conducted or overseen by the TSA.
 (b)Cost analysisAs a part of the study conducted under subsection (a), the Comptroller General shall identify the costs that would be incurred by the TSA or the airport—
 (1)to purchase the equipment and other assets necessary to deploy advanced imaging technologies at the airport;
 (2)to install such equipment, including any related variant, and assets in the airport; and (3)to maintain such equipment and assets.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the findings of the study under subsection (a).
					BPublic area security
				221.Third party canines
 (a)In generalNot later than 120 days after the date of enactment of this Act, to increase the supply of canine teams for use by the TSA and aviation stakeholders, the Administrator shall develop and issue standards that a third party explosives detection canine team must satisfy to be certified for the screening of individuals and property, including detection of explosive vapors among individuals and articles of property, in public areas of an airport under section 44901 of title 49, United States Code.
 (b)AgreementSubject to subsections (c), (d), and (e), not later than 180 days after the date of enactment of this Act, the Administrator shall enter into an agreement with at least 1 third party entity to test and certify the capabilities of canine teams in accordance with the standards under subsection (a).
 (c)Expedited deploymentIn entering into an agreement under subsection (b), the Secretary shall use— (1)the other transaction authority under section 114(m) of title 49, United States Code; or
 (2)such other authority of the Secretary as the Secretary considers appropriate to expedite the deployment of additional canine teams.
 (d)ProcessBefore entering into an agreement under subsection (b), the Administrator shall— (1)evaluate and verify a third party entity’s ability to effectively evaluate the capabilities of canine teams;
 (2)designate at least 3 evaluation centers to which vendors may send canine teams for testing and certification by the third party entity; and
 (3)periodically assess the program at evaluation centers to ensure the proficiency of the canine team beyond the initial testing and certification by the third party entity.
 (e)ConsultationTo determine best practices for the use of third party entities to test and certify the capabilities of canine teams, the Administrator shall consult with the following entities before entering into an agreement under subsection (b):
 (1)The Secretary of State. (2)Non-profit organizations that train, certify, and provide the services of canines for various purposes.
 (f)OversightThe Administrator shall establish a process to ensure appropriate oversight of the certification program and compliance with the standards under subsection (a), including periodic audits of participating third party entities.
					(g)Authorization
 (1)TSAThe Administrator shall develop and implement a process for the TSA to procure third party explosives detection canine teams certified under this section.
						(2)Aviation stakeholders
 (A)In generalThe Administrator shall authorize an aviation stakeholder, under the oversight of and in coordination with the Federal Security Director at an applicable airport, to contract with, procure or purchase, and deploy one or more third party explosives detection canine teams certified under this section to augment public area security at that airport.
 (B)Applicable large hub airportsNotwithstanding any law to the contrary and subject to the other provisions of this paragraph, an applicable large hub airport may provide a certified canine contracted with, or procured or purchased under subparagraph (A) on an in-kind basis to the TSA to be deployed as a passenger screening canine at that airport unless the applicable large hub airport consents to the use of that certified canine elsewhere.
 (C)HandlersNot later than 30 days before an applicable large hub airport begins training a canine under subparagraph (B), the airport shall notify the TSA of such training and the Administrator shall assign a TSA canine handler to participate in the training with that canine, as appropriate.
 (D)LimitationThe Administrator may not reduce the staffing allocation model for an applicable large hub airport based on that airport's participation in canine testing and certification under this paragraph.
 (h)DefinitionsIn this section: (1)Applicable large hub airportThe term applicable large hub airport means a large hub airport (as defined in section 40102 of title 49, United States Code) that has less than 100 percent of the allocated passenger screening canine teams staffed by the TSA.
 (2)Aviation stakeholderThe term aviation stakeholder includes an airport, airport operator, and air carrier. 222.Tracking and monitoring of canine training and testingNot later than 180 days after the date of enactment of this Act, the Administrator shall use, to the extent practicable, a digital monitoring system for all training, testing, and validation or certification of public and private canine assets utilized by the TSA to facilitate improved review, data analysis, and record keeping of canine testing performance and program administration.
				223.VIPR team statistics
 (a)In generalNot later than 90 days after the date of enactment of this Act, and annually thereafter, the Administrator shall notify the appropriate committees of Congress of the number of VIPR teams available for deployment at transportation facilities, including—
 (1)the number of VIPR team operations that include explosive detection canine teams; and (2)the distribution of VIPR team operations deployed across different modes of transportation.
 (b)AnnexThe notification under subsection (a) may contain a classified annex. (c)Definition of VIPR teamIn this section, the term VIPR means a Visible Intermodal Prevention and Response team authorized under section 1303 of the National Transit Systems Security Act of 2007 (6 U.S.C. 1112).
					224.Public area best practices
 (a)In generalThe Administrator shall, in accordance with law and as received or developed, periodically submit to Federal Security Directors and appropriate aviation security stakeholders information on any best practices developed by the TSA or appropriate aviation stakeholders related to protecting aviation infrastructure from emerging threats to public spaces of transportation venues.
 (b)Information sharingThe Administrator shall, in accordance with law— (1)in coordination with the Office of the Director of National Intelligence and industry partners, implement improvements to the Air Domain Intelligence and Analysis Center to encourage increased participation from aviation stakeholders and enhance government and industry aviation security information sharing on aviation security threats, including on cybersecurity threat awareness; and
 (2)expand and improve the City and Airport Threat Assessment or similar program to public and private aviation stakeholders to capture, quantify, communicate, and apply applicable intelligence to inform airport mitigation measures, such as—
 (A)quantifying levels of risk by airport that can be used to determine risk-based security mitigation measures at each location;
 (B)determining random and surge employee inspection operations based on changing levels of risk; and (C)targeting any high-risk employee groups and specific points of risk within the airport perimeter for such mitigation measures as random inspections;
 (3)continue to disseminate Transportation Intelligence Notes, tear-lines, and related intelligence products to appropriate transportation security stakeholders on a regular basis; and
 (4)continue to conduct both regular routine and threat-specific classified briefings between the TSA and appropriate aviation and other transportation sector stakeholders on an individual or group basis to provide greater information sharing between public and private sectors.
 (c)Mass notificationThe Administrator shall encourage aviation security stakeholders to utilize mass notification systems, including the Integrated Public Alert Warning System of the Federal Emergency Management Agency and social media platforms, to disseminate information to transportation community employees, travelers, and the general public, as appropriate.
 (d)Public awareness programsThe Secretary of Homeland Security, in coordination with the Administrator, shall expand public programs of the Department and the TSA that increase security threat awareness, education, and training to include transportation network public area employees, including airport and transportation vendors, local hotels, cab and limousine companies, ridesharing companies, cleaning companies, gas station attendants, cargo operators, and general aviation members.
 (e)Aviation employee vettingThe Administrator shall allow an air carrier, airport, or airport operator, in addition to any background check required for initial employment, to utilize the Federal Bureau of Investigation's Rap Back Service and other vetting tools as appropriate, including the No-Fly and Selectee lists, to get immediate notification of any criminal activity relating to an employee with access to an airport or its perimeter, regardless of whether the employee is seeking access to a public or secured area of the airport.
					225.Law Enforcement Officer Reimbursement
			 Program
 (a)In generalIn accordance with section 44903(c)(1) of title 49, United States Code, the Administrator shall increase the number of awards, and the total funding amount of each award, under the Law Enforcement Officer Reimbursement Program—
 (1)to increase the presence of law enforcement officers in the public areas of airports, including baggage claim, ticket counters, and nearby roads;
 (2)to increase the presence of law enforcement officers at screening checkpoints; (3)to reduce the response times of law enforcement officers during security incidents; and
 (4)to provide visible deterrents to potential terrorists. (b)Cooperation by AdministratorIn carrying out subsection (a), the Administrator shall use the authority provided to the Administrator under section 114(m) of title 49, United States Code, that is the same authority as is provided to the Administrator of the Federal Aviation Administration under section 106(m) of that title.
 (c)Administrative burdensThe Administrator shall review the regulations and compliance policies related to the Law Enforcement Officer Reimbursement Program and, if necessary, revise such regulations and policies to reduce any administrative burdens on applicants or recipients of such awards.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out section 44901(h) of title 49, United States Code, $55,000,000 for each of fiscal years 2018 through 2020.
					CPassenger and cargo security
				231.PreCheck Program
 (a)In generalSection 44919 is amended to read as follows:
						
							44919.PreCheck Program
 (a)In generalThe Administrator of the Transportation Security Administration shall continue to administer the PreCheck Program in accordance with section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note).
 (b)ExpansionNot later than 180 days after the date of enactment of the TSA Modernization Act, the Administrator shall enter into an agreement, using other transaction authority under section 114(m) of this title, with at least 2 private sector entities to increase the methods and capabilities available for the public to enroll in the PreCheck Program.
 (c)Minimum capability requirementsAt least 1 agreement under subsection (b) shall include the following capabilities:
 (1)Start-to-finish secure online or mobile enrollment capability. (2)Vetting of an applicant by means other than biometrics, such as a risk assessment, if—
 (A)such means— (i)are evaluated and certified by the Secretary of Homeland Security;
 (ii)meet the definition of a qualified anti-terrorism technology under section 865 of the Homeland Security Act of 2002 (6 U.S.C. 444); or
 (iii)are determined by the Administrator to provide a risk assessment that is as effective as a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation with respect to identifying individuals who are not qualified to participate in the PreCheck Program due to disqualifying criminal history; and
 (B)with regard to private sector risk assessments, the Secretary has certified that reasonable procedures are in place with regard to the accuracy, relevancy, and proper utilization of information employed in such risk assessments.
 (d)Additional capability requirementsAt least 1 agreement under subsection (b) shall include the following capabilities: (1)Start-to-finish secure online or mobile enrollment capability.
 (2)Vetting of an applicant by means of biometrics if the collection— (A)is comparable with the appropriate and applicable standards developed by the National Institute of Standards and Technology; and
 (B)protects privacy and data security, including that any personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as Privacy Act of 1974), and with agency regulations.
 (e)Target enrollmentSubject to subsections (b), (c), and (d), the Administrator shall take actions to expand the total number of individuals enrolled in the PreCheck Program as follows:
 (1)7,000,000 passengers before October 1, 2018. (2)10,000,000 passengers before October 1, 2019.
 (3)15,000,000 passengers before October 1, 2020. (f)Marketing of PreCheck ProgramNot later than 90 days after the date of enactment of the TSA Modernization Act, the Administrator shall—
 (1)enter into at least 2 agreements, using other transaction authority under section 114(m) of this title, to market the PreCheck Program; and
 (2)implement a long-term strategy for partnering with the private sector to encourage enrollment in such program.
 (g)Identity verification enhancementThe Administrator shall— (1)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the identity and citizenship of individuals enrolling in the PreCheck Program;
 (2)partner with the private sector to use biometrics and authentication standards, such as relevant standards developed by the National Institute of Standards and Technology, to facilitate enrollment in the program; and
 (3)consider leveraging the existing resources and abilities of airports to collect fingerprints for use in background checks to expedite identity verification.
 (h)PreCheck Program lanes operationThe Administrator shall— (1)ensure that PreCheck Program screening lanes are open and available during peak and high-volume travel times at appropriate airports to individuals enrolled in the PreCheck Program; and
 (2)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck Program screening lanes are closed to individuals enrolled in the program in order to maintain operational efficiency.
 (i)Vetting for PreCheck Program participantsThe Administrator shall initiate an assessment to identify any security vulnerabilities in the vetting process for the PreCheck Program, including determining whether subjecting PreCheck Program participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck Program.
 (j)Assurance of separate programIn carrying out this section, the Administrator shall ensure that the PreCheck program enrollment capabilities, including the additional private sector application capabilities under subsections (b), (c), and (d), are separate from any other related TSA program, initiative, or procurement, including the Universal Enrollment Services program.
 (k)Expenditure of fundsAny Federal funds expended by the Administrator to expand PreCheck Program enrollment shall be expended in a manner that meets the requirements of this section..
					(b)Technical and conforming amendments
 (1)RepealSubtitle A of title III of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44901 note) and the items relating to that subtitle in the table of contents of that Act are repealed.
 (2)Table of contentsThe table of contents of chapter 449 is amended by amending the item relating to section 44919 to read as follows:
							44919. PreCheck Program..
 (3)Screening passengers and propertySection 44901(a) is amended by striking 44919 or. 232.Trusted traveler programs; collaborationNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection, shall—
 (1)review each trusted traveler program administered by U.S. Customs and Border Protection and the PreCheck Program;
 (2)identify any improvements that can be made to such programs— (A)to streamline and integrate the requirements and operations of such programs to reduce administrative burdens, including applications for inclusion and determining whether a valid credential can satisfy the requirements for another credential;
 (B)to increase information and data sharing across such programs; and (C)to allow the public to access and link to the applications for enrollment in all of such programs from 1 online portal;
 (3)identify any law, including regulations, policy, or procedure that may unnecessarily inhibit collaboration among Department of Homeland Security agencies regarding such programs or implementation of the improvements identified under paragraph (2);
 (4)recommend any legislative, administrative, or other actions that can be taken to eliminate any unnecessary barriers to collaboration or implementation identified in paragraph (3); and
 (5)submit to the appropriate committees of Congress a report on the review, including any unnecessary barriers to collaboration or implementation identified under paragraph (3), and any recommendations under paragraph (4).
 233.Passenger security feeSection 44940(c) is amended by adding at the end the following:
					
 (3)Offsetting collectionsBeginning on October 1, 2025, fees collected under subsection (a)(1) for any fiscal year shall be credited as offsetting collections to appropriations made for aviation security measures carried out by the Transportation Security Administration, to remain available until expended..
 234.Third party canine teams for air cargo securitySection 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1116) is amended by adding at the end the following:
					
						(h)Third party canine teams for air cargo security
 (1)In generalIn order to enhance the screening of air cargo and ensure that third party explosives detection canine assets are leveraged for such purpose, the Administrator shall, not later than 180 days after the date of enactment of the TSA Modernization Act—
 (A)develop and issue standards for the use of such third party explosives detection canine assets for the primary screening of air cargo;
 (B)develop a process to identify qualified non-Federal entities that will certify canine assets that meet the standards established by the Administrator under subparagraph (A);
 (C)ensure that entities qualified to certify canine assets shall be independent from entities that will train and provide canines to end users of such canine assets;
 (D)establish a system of Transportation Security Administration audits of the process developed under subparagraph (B); and
 (E)provide that canines certified for the primary screening of air cargo can be used by air carriers, foreign air carriers, freight forwarders, and shippers.
 (2)ImplementationBeginning on the date that the development of the process under paragraph (1)(B) is complete, the Administrator shall—
 (A)facilitate the deployment of such assets that meet the certification standards of the Administration, as determined by the Administrator;
 (B)make such standards available to vendors seeking to train and deploy third party explosives detection canine assets; and
 (C)ensure that all costs for the training and certification of canines, and for the use of supplied canines, are borne by private industry and not the Federal Government.
 (3)DefinitionsIn this subsection: (A)Air carrierThe term air carrier has the meaning given the term in section 40102 of title 49, United States Code.
 (B)Foreign air carrierThe term foreign air carrier has the meaning given the term in section 40102 of title 49, United States Code. (C)Third party explosives detection canine assetThe term third party explosives detection canine asset means any explosives detection canine or handler not owned or employed, respectively, by the Transportation Security Administration..
 235.Known Shipper Program reviewThe Administrator shall direct the Air Cargo Subcommittee of ASAC— (1)to conduct a comprehensive review and security assessment of the Known Shipper Program;
 (2)to recommend whether the Known Shipper Program should be modified or eliminated considering the full implementation of 100 percent screening under section 44901(g) of title 49, United States Code; and
 (3)to report its findings and recommendations to the Administrator. 236.Screening partnership program updates (a)Security Screening Opt-Out ProgramSection 44920 is amended—
 (1)in the heading by striking Security screening opt-out program and inserting Screening partnership program; (2)by amending subsection (a) to read as follows:
							
 (a)In generalAn operator of an airport, airport terminal, or airport security checkpoint may submit to the Administrator of the Transportation Security Administration an application to carry out the screening of passengers and property at the airport under section 44901 by personnel of a qualified private screening company pursuant to a contract with the Transportation Security Administration.;
 (3)in subsection (b)— (A)by amending paragraph (1) to read as follows:
								
 (1)In generalNot later than 30 days after the date of receipt of an application submitted by an operator of an airport, airport terminal, or airport security checkpoint under subsection (a), the Administrator shall approve or deny the application.; and
 (B)in paragraphs (2) and (3), by striking Under Secretary each place it appears and inserting Administrator; (4)in subsection (d)—
 (A)in the heading, by striking Standards inserting Selection of contracts and standards; (B)by redesignating paragraph (2) as paragraph (3);
 (C)in paragraph (1)— (i)by striking The Under Secretary may enter and all that follows through certifies to Congress that— and inserting The Administrator shall, upon approval of the application, provide each operator of an airport, airport terminal, or airport security checkpoint with a list of qualified private screening companies.; and
 (ii)by inserting before subparagraphs (A) and (B) the following:  (2)ContractsNot later than 60 days after the selection of a qualified private screening company by the operator, the Administrator shall enter into a contract with such company for the provision of screening at the airport, airport terminal, or airport security checkpoint if—; and
 (D)in paragraph (2), as redesignated— (i)in subparagraph (A), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (B)— (I)by striking Under Secretary and inserting Administrator; and
 (II)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
									
 (C)the selected qualified private screening company offered contract price is equal to or less than the comprehensive cost to the Federal Government to provide screening services at the airport, airport terminal, or airport security checkpoint.; and
 (E)in paragraph (3), as redesignated— (i)by striking paragraph (1)(B) and inserting paragraph (2)(B); and
 (ii)by striking Under Secretary each place it appears and inserting Administrator; (5)in subsection (e)—
 (A)in the heading, by striking Screened and inserting Screening; (B)by striking the period at the end and inserting ; and;
 (C)by striking The Under Secretary shall and inserting The Administrator shall—; (D)by inserting (1) before provide Federal Government and indenting appropriately; and
 (E)by adding at the end the following:  (2)undertake covert testing and remedial training support for employees of private screening companies providing screening at airports.;
 (6)in subsection (f)— (A)in the heading, by inserting or suspension;
 (B)by striking terminate and inserting suspend or terminate, as appropriate,; and (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (7)by striking subsection (h). (b)Applications submitted before the date of enactmentNot later than 30 days after the date of enactment of this Act, the Administrator shall approve or deny, in accordance with section 44920(b) of title 49, United States Code, as amended by this Act, each application submitted before the date of enactment of this Act, by an airport operator under subsection (a) of that section, that is awaiting such a determination.
 237.Screening performance assessmentsSubject to part 1520 of title 49, Code of Federal Regulations, the Administrator shall quarterly make available to the airport director of an airport—
 (1)an assessment of the screening performance of that airport compared to the mean average performance of all airports in the equivalent airport category for screening performance data; and
 (2)a quarterly briefing on the results of performance data reports, including— (A)a scorecard of objective metrics developed by the Office of Security Operations to measure screening performance, such as results of annual proficiency reviews and covert testing, at the appropriate level of classification; and
 (B)other performance data, including— (i)passenger throughput;
 (ii)wait times; and (iii)employee attrition, absenteeism, injury rates, and any other human capital measures collected by TSA.
							238.TSA Academy review
 (a)ReviewNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct an assessment of the efficiency and effectiveness of the new-hire TSA Academy at training airport security personnel compared to when such training of transportation security officers was conducted at local airports; and
 (2)submit to the appropriate committees of Congress a report on the findings of the assessment and any recommendations to maximize the efficiency and effectiveness of training for airport security personnel.
 (b)ContentsThe assessment shall— (1)include a cost-benefit analysis of training new Transportation Security Officer and Screening Partnership Program contractor hires at the TSA Academy compared to when such training of transportation security officers was conducted at local airports;
 (2)examine the impact on performance, professionalism, and retention rates of Transportation Security Officer and Screening Partnership Program contractor employees since the new training protocols at the TSA Academy have been put in place compared to when training was conducted at local airports; and
 (3)examine whether new hire training at the TSA Academy has had any impact on the airports and companies that participate in the Screening Partnership Program.
						DForeign airport security
				241.Last point of departure airports; security
			 directives
					(a)Notice and consultation
 (1)In generalThe Administrator shall, to the maximum extent practicable, consult and notify the following stakeholders prior to making changes to security standards via security directives and emergency amendments for last points of departure:
 (A)Trade association representatives, for affected air carriers and airports, who hold the appropriate security clearances.
 (B)The head of each relevant Federal department or agency, including the Administrator of the Federal Aviation Administration.
 (2)Transmittal to CongressNot later than 3 days after the date that the Administrator issues a security directive or emergency amendment for a last point of departure, the Administrator shall transmit to the appropriate committees of Congress a description of the extent to which the Administrator consulted and notified the stakeholders under paragraph (1).
						(b)GAO report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall review the effectiveness of the TSA process to update, consolidate, or revoke security directives, emergency amendments, and other policies related to international aviation security at last point of departure airports and submit to the appropriate committees of Congress and the Administrator a report on the findings and recommendations.
 (2)ContentsIn conducting the review under paragraph (1), the Comptroller General shall— (A)review current security directives, emergency amendments, and any other policies related to international aviation security at last point of departure airports;
 (B)review the extent of intra-agency and interagency coordination, stakeholder outreach, coordination, and feedback; and
 (C)recommend any updates, consolidation, or revocation of such security directives, emergency amendments, and policies.
 (c)RescreeningSubject to section 44901(d)(4)(c) of title 49, United States Code, upon discovery of specific threat intelligence, the Administrator shall immediately direct TSA personnel to rescreen passengers and baggage arriving from an airport outside the United States and identify enhanced measures that should be implemented at that airport.
 (d)Notification to CongressNot later than 1 day after the date that the Administrator determines that a foreign air carrier is in violation of part 1546 of title 49, Code of Federal Regulations, or any other applicable security requirement, the Administrator shall notify the appropriate committees of Congress.
					242.Tracking security screening equipment from last point of departure airports
 (a)Donation of screening equipment To protect the United StatesChapter 449 is amended— (1)in subchapter I, by adding at the end the following:
							
								44929.Donation of screening equipment to protect the United States
 (a)In generalSubject to subsection (b), the Administrator is authorized to donate security screening equipment to a foreign last point of departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens.
 (b)ConditionsBefore donating any security screening equipment to a foreign last point of departure airport operator the Administrator shall—
 (1)ensure that the screening equipment has been restored to commercially available settings; (2)ensure that no TSA-specific security standards or algorithms exist on the screening equipment; and
 (3)verify that the appropriate officials have an adequate system— (A)to properly maintain and operate the screening equipment; and
 (B)to document and track any removal or disposal of the screening equipment to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.
 (c)ReportsNot later than 30 days before any donation of security screening equipment under subsection (a), the Administrator shall provide to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a detailed written explanation of the following:
 (1)The specific vulnerability to the United States or United States citizens that will be mitigated by such donation.
 (2)An explanation as to why the recipient of such donation is unable or unwilling to purchase security screening equipment to mitigate such vulnerability.
 (3)An evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made.
 (4)How the Administrator will ensure the security screening equipment that is being donated is used and maintained over the course of its life by the recipient.
 (5)The total dollar value of such donation. (6)How the appropriate officials will document and track any removal or disposal of the screening equipment by the recipient to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.; and
 (2)in the table of contents, by inserting after the item relating to section 44928 the following: 44929. Donation of screening equipment to protect the United States.. (b)Technical and conforming amendmentsSection 3204 of the Aviation Security Act of 2016 (49 U.S.C. 44901 note) and the item relating to that section in the table of contents of that Act are repealed.
 (c)Raising international standardsNot later than 90 days after the date of enactment of this Act, the Administrator shall collaborate with other aviation authorities and the United States Ambassador or the Charge d’Affaires to the United States Mission to the International Civil Aviation Organization, as applicable, to advance a global standard for each international airport to document and track the removal and disposal of any security screening equipment to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.
					243.International security standards
 (a)NotificationNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the United States Ambassador to the International Civil Aviation Organization, shall notify the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives of proposed international improvements to aviation security.
 (b)Security enhancement proposalsSubject to subsection (a), the Administrator and Ambassador shall take such action at the International Civil Aviation Organization as the Administrator and Ambassador consider necessary to advance aviation security improvement proposals, including if practicable, introducing a resolution to raise minimum standards for aviation security.
 (c)Briefings to CongressBeginning not later than 180 days after the date of enactment of this Act, and periodically thereafter, the Administrator, in consultation with the Ambassador, shall brief the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives a report on the implementation of subsection (a).
					ECockpit and cabin security
				251.Federal air marshal service updates
 (a)StandardizationNot later than 60 days after the date of enactment of this Act, the Administrator shall develop a standard written agreement that shall be the basis of all negotiations and agreements that begin after the date of enactment of this Act between the United States and foreign governments or partners regarding the presence of Federal air marshals on flights to and from the United States, including deployment, technical assistance, and information sharing.
 (b)Written agreementsExcept as provided in subsection (c), not later than 180 days after the date of enactment of this Act, all agreements between the United States and foreign governments or partners regarding the presence of Federal air marshals on flights to and from the United States shall be in writing and signed by the Administrator or other authorized United States Government representative.
 (c)ExceptionThe Administrator may schedule Federal air marshal service on flights operating to a foreign country with which no written agreement is in effect if the Administrator determines that—
 (1)such mission is necessary for aviation security; and (2)the requirements of subsection (d)(2) are met.
						(d)Notification to Congress
 (1)Written agreementsNot later than 30 days after the date that the Administrator enters into a written agreement under this section, the Administrator shall transmit to the appropriate committees of Congress a copy of the agreement.
 (2)No written agreementsThe Administrator shall submit to the appropriate committees of Congress—
 (A)not later than 30 days after the date of enactment of this Act, a list of each foreign government or partner that does not have a written agreement under this section, including an explanation for why no written agreement exists and a justification for the determination that such a mission is necessary for aviation security; and
 (B)not later than 30 days after the date that the Administrator makes a determination to schedule Federal air marshal service on flights operating to a foreign country with which no written agreement is in effect under subsection (c), the name of the applicable foreign government or partner, an explanation for why no written agreement exists, and a justification for the determination that such mission is necessary for aviation security.
 (e)Mission scheduling automationThe Administrator shall endeavor to acquire automated capabilities or technologies for scheduling Federal air marshal service missions based on current risk modeling.
 252.Crew member self-defense trainingThe Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall continue to carry out and encourage increased participation by air carrier employees in the voluntary self-defense training program under section 44918(b) of title 49, United States Code.
				253.Flight deck safety and security
 (a)Threat assessmentNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall complete a detailed threat assessment to identify any safety or security risks associated with unauthorized access to the flight decks on commercial aircraft and any appropriate measures that should be taken based on the risks.
 (b)RTCA reportThe Administrator, in coordination with the Administrator of the Federal Aviation Administration, shall disseminate RTCA Document (DO–329) Aircraft Secondary Barriers and Alternative Flight Deck Security Procedure to aviation stakeholders, including air carriers and flight crew, to convey effective methods and best practices to protect the flight deck.
					254.Carriage of weapons, explosives, and incendiaries by individuals
 (a)Interpretive ruleSubject to subsections (b) and (c), the Administrator shall periodically review and amend, as necessary, the interpretive rule (68 Fed. Reg. 7444) that provides guidance to the public on the types of property considered to be weapons, explosives, and incendiaries prohibited under section 1540.111 of title 49, Code of Federal Regulations.
 (b)ConsiderationsBefore determining whether to amend the interpretive rule to include or remove an item from the prohibited list, the Administrator shall—
 (1)research and evaluate— (A)the impact, if any, the amendment would have on security risks;
 (B)the impact, if any, the amendment would have on screening operations, including effectiveness and efficiency; and
 (C)whether the amendment is consistent with international standards and guidance, including of the International Civil Aviation Organization; and
 (2)consult with appropriate aviation security stakeholders, including ASAC. (c)ExceptionsExcept for plastic or round bladed butter knives, the Administrator may not amend the interpretive rule described in subsection (a) to authorize any knife to be permitted in an airport sterile area or in the cabin of an aircraft.
 (d)NotificationThe Administrator shall— (1)publish in the Federal Register any amendment to the interpretive rule described in subsection (a); and
 (2)notify the appropriate committees of Congress of the amendment not later than 3 days before publication under paragraph (1).
						IIIConforming and miscellaneous amendments
			301.Title 49 amendments
 (a)Deletion of duties related to aviation securitySection 106(g) is amended to read as follows:  (g)Duties and powers of AdministratorThe Administrator shall carry out the following:
 (1)Duties and powers of the Secretary of Transportation under subsection (f) of this section related to aviation safety (except those related to transportation, packaging, marking, or description of hazardous material) and stated in the following:
 (A)Section 308(b). (B)Subsections (c) and (d) of section 1132.
 (C)Sections 40101(c), 40103(b), 40106(a), 40108, 40109(b), 40113(a), 40113(c), 40113(d), 40113(e), and 40114(a).
 (D)Chapter 445, except sections 44501(b), 44502(a)(2), 44502(a)(3), 44502(a)(4), 44503, 44506, 44509, 44510, 44514, and 44515.
 (E)Chapter 447, except sections 44717, 44718(a), 44718(b), 44719, 44720, 44721(b), 44722, and 44723.
 (F)Chapter 451. (G)Chapter 453.
 (H)Section 46104. (I)Subsections (d) and (h)(2) of section 46301 and sections 46303(c), 46304 through 46308, 46310, 46311, and 46313 through 46316.
 (J)Chapter 465. (K)Sections 47504(b) (related to flight procedures), 47508(a), and 48107.
 (2)Additional duties and powers prescribed by the Secretary of Transportation.. (b)Transportation Security Oversight BoardSection 115 is amended—
 (1)in subsection (c)(1), by striking Under Secretary of Transportation for security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (c)(6), by striking Under Secretary and inserting Administrator. (c)Chapter 401 amendmentsChapter 401 is amended—
 (1)in section 40109— (A)in subsection (b), by striking , 40119, 44901, 44903, 44906, and 44935–44937; and
 (B)in subsection (c), by striking sections 44909 and and inserting sections 44909(a), 44909(b), and;
 (2)in section 40113— (A)in subsection (a)—
 (i)by striking the Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary or; and
 (ii)by striking , Under Secretary,; and (B)in subsection (d)—
 (i)by striking Under Secretary of Transportation for Security or the; (ii)by striking Transportation Security Administration or Federal Aviation Administration, as the case may be, and inserting Federal Aviation Administration; and
 (iii)by striking Under Secretary or Administrator, as the case may be, and inserting Administrator; (3)by striking section 40119; and
 (4)in the table of contents, by striking the item relating to section 40119 and inserting the following:
						40119. [Reserved]..
 (d)Chapter 449 amendmentsChapter 449 is amended— (1)in section 44901—
 (A)in subsection (a)— (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (ii)by striking , United States Code; and (iii)by striking section 44919 or 44920 and inserting section 44920;
 (B)in subsection (c), by striking but not later than the 60th day following the date of enactment of the Aviation and Transportation Security Act;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)in the matter preceding subparagraph (A), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (II)in subparagraph (A), by striking no later than December 31, 2002;
 (ii)by striking paragraphs (2) and (3); (iii)by redesignating paragraph (4) as paragraph (2); and
 (iv)in paragraph (2), as redesignated— (I)in subparagraph (A), by striking Assistant Secretary (Transportation Security Administration) and inserting Administrator of the Transportation Security Administration;
 (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator of the Transportation Security Administration; and (III)in subparagraph (D)—
 (aa)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and (bb)by striking Assistant Secretary the second place it appears and inserting Administrator;
 (D)in subsection (e)— (i)in that matter preceding paragraph (1)—
 (I)by striking but not later than the 60th day following the date of enactment of the Aviation and Transportation Security Act; and
 (II)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (4), by striking Under Secretary and inserting Administrator;
 (E)in subsection (f), by striking after the date of enactment of the Aviation and Transportation Security Act;
 (F)in subsection (g)— (i)in paragraph (1), by striking Not later than 3 years after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the and inserting The;
 (ii)in paragraph (2), by striking as follows: and all that follows and inserting a period; (iii)by amending paragraph (3) to read as follows:
								
 (3)RegulationsThe Secretary of Homeland Security shall issue a final rule as a permanent regulation to implement this subsection in accordance with the provisions of chapter 5 of title 5.;
 (iv)by striking paragraph (4); and (v)by redesignating paragraph (5) as paragraph (4);
 (G)in subsection (h)— (i)in paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2)— (I)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary each place it appears and inserting Administrator; (H)in subsection (i)—
 (i)in the matter preceding paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (2), by striking Under Secretary and inserting Administrator;
 (I)in subsection (j)(1)— (i)in the matter preceding subparagraph (A), by striking Before January 1, 2008, the and inserting The; and
 (ii)in subparagraph (A), by striking the date of enactment of this subsection and inserting August 3, 2007;
 (J)in subsection (k)— (i)in paragraph (1), by striking Not later than one year after the date of enactment of this subsection, the and inserting The;
 (ii)in paragraph (2), by striking Not later than 6 months after the date of enactment of this subsection, the and inserting The; and (iii)in paragraph (3), by striking Not later than 180 days after the date of enactment of this subsection, the in paragraph (3) and inserting The; and
 (K)in subsection (l)— (i)in paragraph (2)—
 (I)in the matter preceding subparagraph (A), by striking Beginning June 1, 2012, the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration; and
 (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator; (ii)in paragraph (3)—
 (I)in subparagraph (A)— (aa)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (bb)by striking Assistant Secretary the second place it appears and inserting Administrator; and (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator of the Transportation Security Administration; and
 (iii)in paragraph (4)— (I)in subparagraph (A)—
 (aa)by striking 60 days after the deadline specified in paragraph (2), and not later than; (bb)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (cc)by striking Assistant Secretary the second place it appears and inserting Administrator; and (II)in subparagraph (B), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)section 44902 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)in subsection (b), by striking Under Secretary and inserting Administrator of the Transportation Security Administration;
 (3)section 44903 is amended— (A)in subsection (a)—
 (i)in the heading, by striking Definition and inserting Definitions; (ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (iii)in subparagraph (B), as redesignated, by striking Under Secretary of Transportation for Security and inserting Administrator; (iv)in the matter preceding subparagraph (A), as redesignated, by striking In this section, law enforcement personnel means individuals— and inserting In this section:;
 (v)by inserting before subparagraph (A), the following:  (2)Law enforcement personnelThe term law enforcement personnel means individuals—; and
 (vi)by inserting before paragraph (2), as redesignated, the following:  (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.;
 (B)by striking Under Secretary each place it appears and inserting Administrator; (C)in subsection (d), by striking Secretary of Transportation and inserting Administrator;
 (D)in subsection (h)— (i)in paragraph (3), by striking Secretary and inserting Secretary of Homeland Security;
 (ii)in paragraph (4)— (I)in subparagraph (A), by striking , as soon as practicable after the date of enactment of this subsection,;
 (II)in subparagraph (C), by striking section 44903(c) and inserting subsection (c); and (III)in subparagraph (E), by striking , not later than March 31, 2005,;
 (iii)in paragraph (5), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator; (iv)in paragraph (6)(A)—
 (I)in the matter preceding clause (i), by striking Not later than 18 months after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the and inserting The; and
 (II)in clause (i), by striking section and inserting paragraph; and (v)in paragraph (6)(C), by striking Secretary and inserting Secretary of Homeland Security;
 (E)in subsection (i)(3), by striking , after the date of enactment of this paragraph,; (F)in subsection (j)—
 (i)by amending paragraph (1) to read as follows:  (1)In generalThe Administrator shall periodically recommend to airport operators commercially available measures or procedures to prevent access to secure airport areas by unauthorized persons.;
 (ii)in paragraph (2)— (I)in the heading, by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (II)in subparagraph (A)— (aa)by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program; and
 (bb)by striking system each place it appears and inserting program; (III)in subparagraph (B), by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (IV)in subparagraph (C)— (aa)in clause (i), by striking Not later than January 1, 2005, the Assistant Secretary of Homeland Security (Transportation Security Administration), or the designee of the Assistant Secretary, and inserting The Administrator;
 (bb)in clause (ii), by striking Not later than 180 days after completion of testing under clause (i), the and inserting The; and
 (cc)in clause (iv), by striking Not later than 180 days after and inserting After; (V)in subparagraph (D), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator;
 (VI)in subparagraph (E)(i), by striking Not later than 90 days after the date on which the Assistant Secretary assumes the performance of the advanced passenger prescreening function under subparagraph (C)(ii), the and inserting The Administrator;
 (VII)by striking Assistant Secretary each place it appears and inserting Administrator; and (VIII)by striking Secretary of Transportation each place it appears and inserting Administrator; and
 (G)in subsection (m)— (i)in paragraph (1), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator; and
 (ii)by striking Assistant Secretary each place it appears and inserting Administrator; (4)section 44904 is amended—
 (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (c)— (i)by striking section 114(t)(3) and inserting section 114(s)(3); and
 (ii)by striking section 114(t) and inserting section 114(s); (C)in subsection (d)—
 (i)by striking Not later than 90 days after the date of the submission of the National Strategy for Transportation Security under section 114(t)(4)(A), the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration; and
 (ii)by striking section 114(t)(1) and inserting section 114(s)(1); and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (5)section 44905 is amended— (A)in subsection (a)—
 (i)by striking Secretary of Transportation and inserting Administrator of the Transportation Security Administration; and (ii)by striking Secretary. and inserting Administrator.;
 (B)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (C)in subsections (c), (d), and (f), by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (6)section 44906 is amended— (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)by striking Under Secretary each place it appears and inserting Administrator; (7)section 44908 is amended—
 (A)by striking Secretary of Transportation each place it appears and inserting Administrator of the Transportation Security Administration; (B)in subsection (a), by striking safety or; and
 (C)in subsection (c), by striking The Secretary and inserting The Administrator; (8)section 44909 is amended—
 (A)in subsection (a)(1), by striking Not later than March 16, 1991, the and inserting The; and (B)in subsection (c)—
 (i)in paragraph (1), by striking Not later than 60 days after the date of enactment of the Aviation and Transportation Security Act, each and inserting Each;
 (ii)in paragraphs (2)(F) and (5), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (iii)in paragraph (6)—
 (I)in subparagraph (A), by striking Not later than 60 days after date of enactment of this paragraph, the and inserting The; and (II)in subparagraph (B)(ii)—
 (aa)by striking the Secretary will and inserting the Secretary of Homeland Security will; and
 (bb)by striking the Secretary to and inserting the Secretary of Homeland Security to;
 (9)section 44911 is amended— (A)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (d), by striking request of the Secretary and inserting request of the Secretary of Homeland Security; and (C)in subsection (e)—
 (i)by striking Secretary, and the Under Secretary and inserting Secretary of Homeland Security, and the Administrator of the Transportation Security Administration; and
 (ii)by striking intelligence community and the Under Secretary and inserting intelligence community and the Administrator of the Transportation Security Administration;
 (10)section 44912 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking Under Secretary of Transportation for Security and inserting Administrator; and
 (II)by striking , not later than November 16, 1993,; and (ii)in paragraph (4)(C), by striking Research, Engineering and Development Advisory Committee and inserting Administrator;
 (B)in subsection (c)— (i)in paragraph (1), by striking , as a subcommittee of the Research, Engineering, and Development Advisory Committee,; and
 (ii)in paragraph (4), by striking Not later than 90 days after the date of the enactment of the Aviation and Transportation Security Act, and every two years thereafter, and inserting Biennially,;
 (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (D)by adding at the end the following:  (d)Security and research and development activities (1)In generalThe Administrator of the Transportation Security Administration shall conduct research (including behavioral research) and development activities appropriate to develop, modify, test, and evaluate a system, procedure, facility, or device to protect passengers and property against acts of criminal violence, aircraft piracy, and terrorism and to ensure security.
									(2)Disclosure
 (A)In generalNotwithstanding section 552 of title 5, the Administrator of the Transportation Security Administration shall prescribe regulations prohibiting disclosure of information obtained or developed in ensuring security under this title if the Secretary of Homeland Security decides disclosing the information would—
 (i)be an unwarranted invasion of personal privacy; (ii)reveal a trade secret or privileged or confidential commercial or financial information; or
 (iii)be detrimental to transportation safety. (B)Information to CongressSubparagraph (A) does not authorize information to be withheld from a committee of Congress authorized to have the information.
 (C)Rule of constructionNothing in subparagraph (A) shall be construed to authorize the designation of information as sensitive security information (as defined in section 15.5 of title 49, Code of Federal Regulations)—
 (i)to conceal a violation of law, inefficiency, or administrative error; (ii)to prevent embarrassment to a person, organization, or agency;
 (iii)to restrain competition; or (iv)to prevent or delay the release of information that does not require protection in the interest of transportation security, including basic scientific research information not clearly related to transportation security.
 (D)Privacy ActSection 552a of title 5 shall not apply to disclosures that the Administrator of the Transportation Security Administration may make from the systems of records of the Transportation Security Administration to any Federal law enforcement, intelligence, protective service, immigration, or national security official in order to assist the official receiving the information in the performance of official duties.
 (3)Transfers of duties and powers prohibitedExcept as otherwise provided by law, the Administrator may not transfer a duty or power under this section to another department, agency, or instrumentality of the United States Government.
 (e)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.; (11)section 44913 is amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration (referred to in this section as the Administrator);
 (ii)by striking paragraph (2); (iii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (iv)by striking Under Secretary each place it appears and inserting Administrator; and (B)in subsection (b), by striking Secretary of Transportation and inserting Administrator;
 (12)section 44914 is amended— (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)by striking Under Secretary each place it appears and inserting Administrator; and (C)by inserting the Department of Transportation, before air carriers, airport authorities, and others;
 (13)section 44915 is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (14)section 44916 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)in subsection (b)— (i)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Under Secretary the second place it appears and inserting Administrator; (15)section 44917 is amended—
 (A)in subsection (a)— (i)in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2), by striking by the Secretary; (B)in subsection (d)—
 (i)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (3), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (16)section 44918 is amended—
 (A)in subsection (a)— (i)in paragraph (2)(E), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration;
 (ii)in paragraph (4), by striking Not later than one year after the date of enactment of the Vision 100—Century of Aviation Reauthorization Act, the and inserting The; and
 (iii)in paragraph (5), by striking the date of enactment of the Vision 100—Century of Aviation Reauthorization Act and inserting December 12, 2003; (B)in subsection (b)—
 (i)in paragraph (1), by striking Not later than one year after the date of enactment of the Vision 100—Century of Aviation Reauthorization Act, the and inserting The; and
 (ii)in paragraph (6), by striking Federal Air Marshals Service and inserting Federal Air Marshal Service; and (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (17)section 44920 is amended— (A)in subsection (a), by striking On or after the last day of the 2-year period beginning on the date on which the Under Secretary transmits to Congress the certification required by section 110(c) of the Aviation and Transportation Security Act, an and inserting An;
 (B)in subsection (g)(1), by striking subsection (a) or section 44919 and inserting subsection (a); (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (D)by adding at the end the following:  (i)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (18)section 44922 is amended— (A)in the heading, by striking Deputation and inserting Deputization;
 (B)in subsection (a)— (i)in the heading, by striking Deputation and inserting Deputization; and
 (ii)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (e), by striking deputation and inserting deputization; and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (19)section 44923 is amended— (A)in subsection (a), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration;
 (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (C)in subsection (e)—
 (i)by striking paragraph (2); and (ii)by striking (1) In general.—; and
 (D)by striking subsection (j); (20)section 44924 is amended—
 (A)in subsection (a)— (i)by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Administrator under and inserting Administrator of the Federal Aviation Administration under; (B)in subsections (b), (c), (d), (e), and (f), by striking Administrator and inserting Administrator of the Federal Aviation Administration;
 (C)in subsection (f), by striking Not later than 240 days after the date of enactment of this section, the and inserting The; and
 (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (21)section 44925 is amended—
 (A)in subsection (b)(1), by striking Not later than 90 days after the date of enactment of this section, the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration;
 (B)in subsection (b), by striking paragraph (3); and (C)in subsection (d), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (22)section 44926(b)(3) is amended by striking an misidentified passenger and inserting a misidentified passenger;
 (23)section 44927 is amended— (A)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (a), by striking Veteran Affairs and inserting Veterans Affairs; and (C)in subsection (f)—
 (i)in the heading, by striking Report and inserting Reports; and (ii)by striking Not later than 1 year after the date of enactment of this section, and annually thereafter, and inserting Each year,;
 (24)section 44933 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (ii)by striking Federal Security Manager and inserting Federal Security Director; and (iii)by striking Managers each place it appears and inserting Federal Security Directors;
 (B)in subsection (b), by striking Manager and inserting Federal Security Director; and (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (25)section 44934 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (ii)by striking airports. In coordination with the Secretary and inserting airports. In coordination with the Secretary of State;
 (iii)by striking The Secretary shall give high priority and inserting The Secretary of State shall give high priority; and
 (iv)by striking Under Secretary each place it appears and inserting Administrator; and (B)in subsection (b)—
 (i)in the matter preceding paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (1), by striking Under Secretary and inserting Administrator; and
 (C)in subsection (c), by striking the Secretary and the chief and inserting the Secretary of State and the chief;
 (26)section 44935 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator;
 (B)in subsection (e)— (i)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator; and
 (ii)in paragraph (2)(A)— (I)in the matter preceding clause (i)—
 (aa)by striking Within 30 days after the date of enactment of the Aviation and Transportation Security Act, the and inserting The; and
 (bb)by inserting other before provision of law; and (II)in clause (ii), by striking 1102(a)(22) and inserting 101(a)(22);
 (C)in subsection (f)(1), by inserting other before provision of law; (D)in subsection (g)(2), by striking Within 60 days after the date of enactment of the Aviation and Transportation Security Act, the and inserting The;
 (E)by striking (i) Accessibility of computer-based training facilities.— and inserting (k) Accessibility of computer-Based training facilities.—; (F)by striking Under Secretary each place it appears and inserting Administrator; and
 (G)by adding at the end the following:  (l)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (27)section 44936 is amended— (A)in subsections (a)—
 (i)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator;
 (ii)in paragraph (1)— (I)in subparagraph (A), by striking ,, and inserting a comma; and
 (II)by striking subparagraph (C); and (iii)by redesignating subparagraph (D) as subparagraph (C);
 (B)by striking Under Secretary each place it appears and inserting Administrator; and (C)by adding at the end the following:
							
 (f)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.; (28)section 44937 is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (29)section 44938 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Secretary of Transportation and inserting Secretary of Homeland Security; and (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (30)section 44939(d) is amended by striking Not later than 60 days after the date of enactment of this section, the Secretary and inserting The Secretary of Homeland Security;
 (31)section 44940 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (II)by striking the last two sentences; and (ii)by adding at the end the following:
								
									(2)Determination of costs
 (A)In generalThe amount of the costs under paragraph (1) shall be determined by the Administrator of the Transportation Security Administration and shall not be subject to judicial review.
 (B)Definition of Federal law enforcement personnelFor purposes of paragraph (1)(A), the term Federal law enforcement personnel includes State and local law enforcement officers who are deputized under section 44922.;
 (B)in subsections (b), (d), (e), (g), and (h), by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)by striking within 60 days of the date of enactment of this Act, or; and (II)by striking thereafter; and
 (ii)in paragraph (2), by striking subsection (d) each place it appears and inserting paragraph (1) of this subsection;
 (D)in subsection (e)(1), by striking Fees payable to Under Secretary in the heading and inserting Fees payable to Administrator; and (E)in subsection (i)(4)—
 (i)by striking subparagraphs (A) through (D); and (ii)by redesignating subparagraphs (E) through (L) as subparagraphs (A) through (H), respectively;
 (32)section 44941(a) is amended by inserting the Department of Homeland Security, after Department of Transportation,;
 (33)section 44942 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking Within 180 days after the date of enactment of the Aviation and Transportation Security Act, the Under Secretary for Transportation Security may, in consultation with and inserting The Administrator of the Transportation Security Administration may, in consultation with other relevant Federal agencies and; and
 (II)in subparagraph (A), by striking , and and inserting ; and; and (ii)in paragraph (2), by inserting a comma after Federal Aviation Administration;
 (B)in subsection (b)— (i)by striking (1) Performance plan and report.—;
 (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (iii)in paragraph (1), as redesignated—
 (I)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (II)in subparagraph (A), as redesignated, by striking the Secretary and the Under Secretary for Transportation Security shall agree and inserting the Secretary of Homeland Security and the Administrator of the Transportation Security Administration shall agree; and
 (III)in subparagraph (B), as redesignated, by striking the Secretary, the Under Secretary for Transportation Security and inserting the Secretary of Homeland Security, the Administrator of the Transportation Security Administration,; and
 (iv)in paragraph (2), as redesignated, by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration;
 (34)section 44943 is amended— (A)in subsection (a), by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (b)— (i)in paragraph (1)—
 (I)by striking Secretary and Under Secretary of Transportation for Security and inserting Secretary of Homeland Security and Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2)— (I)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary shall each place it appears and inserting Administrator shall; and (C)in subsection (c), by striking Aviation Security Act, the Under Secretary for Transportation Security and inserting Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597), the Administrator of the Transportation Security Administration;
 (35)section 44944 is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking Under Secretary of Transportation for Transportation Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (4), by inserting the Administrator of the Federal Aviation Administration, after consult with; and (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (36)section 44945(b) is amended by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and
 (37)section 44946 is amended— (A)in subsection (g)—
 (i)by striking paragraph (2); (ii)by redesignating paragraph (1) as paragraph (2); and
 (iii)by inserting before paragraph (2), as redesignated, the following:  (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.;
 (B)by striking Assistant Secretary each place it appears and inserting Administrator; (C)in subsection (b)(4)—
 (i)by striking the Secretary receives and inserting the Administrator receives; and (ii)by striking the Secretary shall and inserting the Administrator shall; and
 (D)in subsection (c)(1)(A), by striking Not later than 180 days after the date of enactment of the Aviation Security Stakeholder Participation Act of 2014, the and inserting The.
 (e)Chapter 451 amendmentsSection 45107 is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (b), by striking Under Secretary of Transportation for Security, the Transportation Security Administration, and inserting Administrator of the Transportation Security Administration.
 (f)Chapter 461 amendmentsChapter 461 is amended— (1)in each of sections 46101(a)(1), 46102(a), 46103(a), 46104(a), 46105(a), 46106, 46107(b), and 46110(a) by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (2)in each of sections 46101, 46102(c), 46103, 46104, 46105, 46107, and 46110 by striking or Administrator each place it appears and inserting or Administrator of the Federal Aviation Administration;
 (3)in each of sections 46101(a)(1), 46102(a) 46103(a), 46104(a), 46105(a), 46106, 46107(b), and 46110(a) by striking by the Administrator) and inserting by the Administrator of the Federal Aviation Administration);
 (4)in each of sections 46101, 46102, 46103, 46104, 46105, 46107, and 46110 by striking Under Secretary, each place it appears and inserting Administrator of the Transportation Security Administration,;
 (5)in section 46102— (A)in subsection (b), by striking the Administrator each place it appears and inserting the Administrator of the Federal Aviation Administration;
 (B)in subsection (c), by striking and Administrator each place it appears and inserting and Administrator of the Federal Aviation Administration; and
 (C)in subsection (d), by striking the Administrator, or an officer or employee of the Administration in subsection (d) and inserting the Administrator of the Federal Aviation Administration, or an officer or employee of the Federal Aviation Administration;
 (6)in section 46104— (A)by striking subpena each place it appears and inserting subpoena; and
 (B)in subsection (b)— (i)in the heading, by striking subpenas and inserting subpoenas; and
 (ii)by striking the Administrator and inserting the Administrator of the Federal Aviation Administration;
 (7)in section 46105(c), by striking When the Administrator and inserting When the Administrator of the Federal Aviation Administration;
 (8)in section 46109, by inserting (or the Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator) after Secretary of Transportation; and
 (9)in section 46111— (A)in subsection (a)—
 (i)by inserting the before Federal Aviation Administration; (ii)by striking Administrator is and inserting Administrator of the Federal Aviation Administration is; and
 (iii)by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; (B)in subsections (b), (c), (e), and (g), by striking Administrator and inserting Administrator of the Federal Aviation Administration;
 (C)in subsection (g)(2)(A), by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)); and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (g)Chapter 463 amendmentsChapter 463 is amended— (1)in section 46301—
 (A)in subsection (a)(5)— (i)in subparagraph (A)(i), by striking or chapter 451 and inserting chapter 451; and
 (ii)in subparagraph (D), by inserting of Transportation after Secretary; (B)in subsection (d)—
 (i)in paragraph (2)— (I)by striking defined by the Secretary and inserting defined by the Secretary of Transportation; and
 (II)by striking Administrator shall and inserting Administrator of the Federal Aviation Administration shall; (ii)in paragraphs (3), (4), (5), (6), (7), and (8), by striking Administrator and inserting Administrator of the Federal Aviation Administration; and
 (iii)in paragraph (8), by striking Under Secretary and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (e), by inserting of Transportation after Secretary; (D)in subsection (g), by striking Administrator and inserting Administrator of the Federal Aviation Administration; and
 (E)in subsection (h)(2)— (i)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration; and
 (ii)by striking or the Administrator with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (2)in section 46304(b), by striking the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (3)in section 46311— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1)— (I)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (II)by striking the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (III)by striking Administrator shall and inserting Administrator of the Federal Aviation Administration shall; and (IV)by striking Administrator, and inserting Administrator of the Federal Aviation Administration,; and
 (ii)in paragraph (1), by striking Administrator and inserting Administrator of the Federal Aviation Administration; (B)in subsections (b) and (c), by striking Administrator and inserting Administrator of the Federal Aviation Administration; and
 (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (4)in section 46313— (A)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (B)by striking the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration; and
 (C)by striking subpena and inserting subpoena; and (5)in section 46316(a)—
 (A)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration; and
 (B)by striking the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration.
 (h)Chapter 465 amendmentsChapter 465 is amended— (1)in section 46505(d)(2), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in the table of contents for chapter 465 of subtitle VII, by striking the following:  46503. Repealed.. (i)Chapter 483 repeal (1)In generalChapter 483 is repealed.
 (2)Conforming amendmentThe table of contents for subtitle VII is amended by striking the following:
						483.Aviation security funding48301.
					(j)Authority To exempt
 (1)In generalSubchapter II of chapter 449 is amended by inserting before section 44933 the following:  44931.Authority to exemptThe Secretary of Homeland Security may grant an exemption from a regulation prescribed in carrying out sections 44901, 44903, 44906, 44909(c), and 44935–44937 of this title when the Secretary decides the exemption is in the public interest.
							44932.Administrative
 (a)General authorityThe Secretary of Homeland Security may take action the Secretary considers necessary to carry out this chapter and chapters 461, 463, and 465 of this title, including conducting investigations, prescribing regulations, standards, and procedures, and issuing orders.
 (b)IndemnificationThe Secretary of Homeland Security may indemnify an officer or employee of the Transportation Security Administration against a claim or judgment arising out of an act that the Secretary decides was committed within the scope of the official duties of the officer or employee..
 (2)Table of contentsThe table of contents of chapter 449 is amended by inserting before the item relating to section 44933 the following:
						44931. Authority to exempt.44932. Administrative..
 302.Table of contents of chapter 449The table of contents of chapter 449 is amended— (1)in the item relating to section 44922, by striking Deputation and inserting Deputization; and
 (2)by inserting after section 44941 the following: 44942. Performance goals and objectives.44943. Performance management system.. 303.Other laws; Intelligence Reform and Terrorism Prevention Act of 2004Section 4016(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (49 U.S.C. 44917 note) is amended—
 (1)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement and inserting Administrator of the Transportation Security Administration; and (2)by striking Assistant Secretary for Immigration and Customs Enforcement and the Director of Federal Air Marshal Service of the Department of Homeland Security, in coordination with the Assistant Secretary of Homeland Security (Transportation Security Administration), and inserting Administrator of the Transportation Security Administration and the Director of Federal Air Marshal Service of the Department of Homeland Security.
 304.Savings provisionsReferences relating to the Under Secretary of Transportation for Security in statutes, Executive orders, rules, regulations, directives, or delegations of authority that precede the effective date of this Act shall be deemed to refer, as appropriate, to the Administrator of the Transportation Security Administration.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the TSA Modernization Act.
 (b)Table of contentsThe table of contents of this Act is as follows: Sec. 1. Short title; table of contents; references. Sec. 2. Definitions. TITLE I—Organization and authorizations Sec. 101. Authorization of appropriations. Sec. 102. Administrator of the Transportation Security Administration; five-year term. Sec. 103. Transportation Security Administration organization. Sec. 104. Transmittals to Congress. TITLE II—Aviation security Subtitle A—Security technology Sec. 201. Third party testing and evaluation of screening technology. Sec. 202. Reciprocal recognition of security standards. Sec. 203. Transportation Security Laboratory. Sec. 204. Innovation Task Force. Sec. 205. 5-Year technology investment plan update. Sec. 206. Biometrics expansion. Sec. 207. Pilot program for automated exit lane technology. Sec. 208. Authorization of appropriations; exit lane security. Sec. 209. Real-time security checkpoint wait times. Sec. 210. GAO report on universal deployment of advanced imaging technologies. Sec. 211. Testing and verification performance objectives. Sec. 212. Computed tomography pilot program. Subtitle B—Public area security Sec. 221. Third party canines. Sec. 222. Tracking and monitoring of canine training and testing. Sec. 223. VIPR team statistics. Sec. 224. Public area best practices. Sec. 225. Law Enforcement Officer Reimbursement Program. Subtitle C—Passenger and cargo security Sec. 231. PreCheck Program. Sec. 232. Trusted traveler programs; collaboration. Sec. 233. Passenger security fee. Sec. 234. Third party canine teams for air cargo security. Sec. 235. Known Shipper Program review. Sec. 236. Screening partnership program updates. Sec. 237. Screening performance assessments. Sec. 238. TSA Academy review. Sec. 239. Improvements for screening of disabled passengers. Subtitle D—Foreign airport security Sec. 241. Last point of departure airports; security directives. Sec. 242. Tracking security screening equipment from last point of departure airports. Sec. 243. International security standards. Subtitle E—Cockpit and cabin security Sec. 251. Federal air marshal service updates. Sec. 252. Crew member self-defense training. Sec. 253. Flight deck safety and security. Sec. 254. Carriage of weapons, explosives, and incendiaries by individuals. Sec. 255. Federal flight deck officer program improvements. TITLE III—Conforming and miscellaneous amendments Sec. 301. Title 49 amendments. Sec. 302. Table of contents of chapter 449. Sec. 303. Other laws; Intelligence Reform and Terrorism Prevention Act of 2004. Sec. 304. Savings provisions.  (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the TSA.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and (C)the Committee on Homeland Security of the House of Representatives.
 (3)ASACThe term ASAC means the Aviation Security Advisory Committee established under section 44946 of title 49, United States Code.
 (4)SecretaryThe term Secretary means the Secretary of Homeland Security. (5)TSAThe term TSA means the Transportation Security Administration.
			IOrganization and authorizations
 101.Authorization of appropriationsSection 114(w) is amended to read as follows:  (w)Authorization of appropriationsThere are authorized to be appropriated to the Transportation Security Administration for salaries, operations, and maintenance of the Administration—
 (1)$7,810,196,000 for fiscal year 2018; (2)$7,849,247,000 for fiscal year 2019; and
 (3)$7,888,494,000 for fiscal year 2020.. 102.Administrator of the Transportation Security Administration; five-year term (a)In generalSection 114, as amended by section 101, is further amended—
 (1)in subsection (a), by striking Department of Transportation and inserting Department of Homeland Security; (2)by amending subsection (b) to read as follows:
						
							(b)Leadership
								(1)Head of Transportation Security Administration
 (A)AppointmentThe head of the Administration shall be the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). The Administrator shall be appointed by the President, by and with the advice and consent of the Senate.
 (B)QualificationsThe Administrator must— (i)be a citizen of the United States; and
 (ii)have experience in a field directly related to transportation or security. (C)TermEffective with respect to any individual appointment by the President, by and with the advice and consent of the Senate, after August 1, 2017, the term of office of an individual appointed as the Administrator shall be 5 years.
									(2)Deputy administrator
 (A)AppointmentThere is established in the Transportation Security Administration a Deputy Administrator, who shall assist the Administrator in the management of the Transportation Security Administration. The Deputy Administrator shall be appointed by the President. The Deputy Administrator shall be Acting Administrator during the absence or incapacity of the Administrator or during a vacancy in the office of Administrator.
 (B)QualificationsThe Deputy Administrator must— (i)be a citizen of the United States; and
 (ii)have experience in a field directly related to transportation or security.; (3)in subsections (c), (e) through (n), (p), (q), and (r), by striking Under Secretary each place it appears and inserting Administrator; and
 (4)by amending subsection (d) to read as follows:  (d)FunctionsThe Administrator shall be responsible for—
 (1)carrying out chapter 449, relating to civil aviation security, and related research and development activities;
 (2)security in land-based transportation, including railroad, highway, pipeline, public transportation, and over-the-road bus; and
 (3)supporting the Coast Guard with maritime security..  (b)Technical and conforming amendmentsSection 114, as amended by subsection (a), is further amended—
 (1)in subsection (g)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking Subject to the direction and control of the Secretary and inserting Subject to the direction and control of the Secretary of Homeland Security; and (ii)in subparagraph (D), by inserting of Homeland Security after Secretary; and
 (B)in paragraph (3), by inserting of Homeland Security after Secretary; (2)in subsection (j)(1)(D), by inserting of Homeland Security after Secretary;
 (3)in subsection (k), by striking functions transferred, on or after the date of enactment of the Aviation and Transportation Security Act, and inserting functions assigned;
 (4)in subsection (l)(4)(B), by striking Administrator under subparagraph (A) and inserting Administrator of the Federal Aviation Administration under subparagraph (A); (5)in subsection (n), by striking Department of Transportation and inserting Department of Homeland Security;
 (6)in subsection (o), by striking Department of Transportation and inserting Department of Homeland Security; (7)in subsection (p)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (8)in subsection (s)— (A)in paragraph (3)(B), by inserting ) after Act of 2007; and
 (B)in paragraph (4)— (i)in the heading, by striking Submissions of plans to Congress and inserting Submission of plans;
 (ii)by striking subparagraph (A); (iii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively;
 (iv)in subparagraph (A), as redesignated— (I)in the heading, by striking Subsequent versions and inserting In general; and
 (II)by striking After December 31, 2015, the and inserting The; and (v)in subparagraph (B)(ii)(III)(cc), as redesignated, by striking for the Department and inserting for the Department of Homeland Security;
 (9)by redesignating subsections (u), (v), and (w) as subsections (t), (u), and (v), respectively; (10)in subsection (t), as redesignated—
 (A)in paragraph (1)— (i)by striking subparagraph (D); and
 (ii)by redesignating subparagraph (E) as subparagraph (D); (B)in paragraph (2), by inserting of Homeland Security after Plan, the Secretary;
 (C)in paragraph (4)(B)— (i)by inserting of Homeland Security after agency within the Department; and
 (ii)by inserting of Homeland Security after Secretary; (D)by amending paragraph (6) to read as follows:
							
 (6)Annual report on planThe Secretary of Homeland Security shall annually submit to the appropriate congressional committees a report containing the Plan.; and
 (E)in paragraphs (7) and (8), by inserting of Homeland Security after Secretary; and (11)in subsection (u), as redesignated—
 (A)in paragraph (1)— (i)in subparagraph (B), by inserting or the Administrator after Secretary of Homeland Security; and
 (ii)in subparagraph (C)(ii), by striking Secretary’s designee and inserting Secretary of Defense’s designee; (B)in subparagraphs (B), (C), (D), and (E) of paragraph (3), by inserting of Homeland Security after Secretary each place it appears;
 (C)in paragraph (4)(A), by inserting of Homeland Security after Secretary; (D)in paragraph (5), by inserting of Homeland Security after Secretary; and
 (E)in paragraph (7)— (i)in subparagraph (A), by striking Not later than December 31, 2008, and annually thereafter, the Secretary and inserting The Secretary of Homeland Security; and
 (ii)by striking subparagraph (D). (c)Executive schedule (1)Administrator of the TSA (A)Positions at level IISection 5313 of title 5, United States Code, is amended by inserting after the item relating to the Under Secretary of Homeland Security for Management the following:
							
 Administrator of the Transportation Security Administration.. (B)Bonus eligibilitySection 101(c)(2) of the Aviation and Transportation Security Act (5 U.S.C. 5313 note) is amended—
 (i)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; (ii)by striking on the Secretary's and inserting on the Secretary of Homeland Security's; and
 (iii)by striking Under Secretary's and inserting Administrator's. (2)Deputy administrator of the TSASection 5315 of title 5, United States Code, is amended by inserting after the item relating to the Deputy Administrator, Federal Aviation Administration the following:
						
 Deputy Administrator, Transportation Security Administration.. 103.Transportation Security Administration organizationSection 114, as amended by sections 101 and 102, is further amended by adding at the end the following:
				
					(w)Leadership and organization
 (1)In generalFor each of the areas described in paragraph (2), the Administrator of the Transportation Security Administration shall appoint at least 1 individual who shall—
 (A)report directly to the Administrator or the Administrator’s designated direct report; and (B)be responsible and accountable for that area.
 (2)Areas describedThe areas described in this paragraph are as follows: (A)Aviation security operations and training, including risk-based, adaptive security focused on airport checkpoint and baggage screening operations, cargo inspections, workforce training and development programs, and other specialized programs designed to secure air transportation.
 (B)Surface transportation security operations and training, including risk-based, adaptive security focused on accomplishing security systems assessments, reviewing and prioritizing projects for appropriated surface transportation security grants, operator compliance with voluntary industry standards, workforce training and development programs, and other specialized programs designed to secure surface transportation.
 (C)Security policy and industry engagement and planning, including the development, interpretation, promotion, and oversight of a unified effort regarding risk-based, risk-reducing security policies and plans (including strategic planning for future contingencies and security challenges) between government and transportation stakeholders, including airports, domestic and international airlines, general aviation, air cargo, mass transit and passenger rail, freight rail, pipeline, highway and motor carriers, and maritime.
 (D)International strategy and operations, including agency efforts to work with international partners to secure the global transportation network.
 (E)Trusted and registered traveler programs, including the management and marketing of the agency’s trusted traveler initiatives, including the PreCheck Program, and coordination with trusted traveler programs of other Department of Homeland Security agencies and the private sector.
 (F)Technology acquisition and deployment, including the oversight, development, testing, evaluation, acquisition, deployment, and maintenance of security technology and other acquisition programs.
 (G)Inspection and compliance, including the integrity, efficiency and effectiveness of the agency’s workforce, operations, and programs through objective audits, covert testing, inspections, criminal investigations, and regulatory compliance.
 (H)Civil rights, liberties, and traveler engagement, including ensuring that agency employees and the traveling public are treated in a fair and lawful manner consistent with federal laws and regulations protecting privacy and prohibiting discrimination and reprisal.
 (I)Legislative and public affairs, including communication and engagement with internal and external audiences in a timely, accurate, and transparent manner, and development and implementation of strategies within the agency to achieve congressional approval or authorization of agency programs and policies.
 (3)NotificationThe Administrator shall transmit to the appropriate committees of Congress— (A)not later than 180 days after the date of enactment of the TSA Modernization Act, a list of the names of the individuals appointed under paragraph (1); and
 (B)an update of the list not later than 5 days after any new individual is appointed under paragraph (1)..
 104.Transmittals to CongressWith regard to each report, legislative proposal, or other communication of the Executive Branch related to the TSA and required to be submitted to Congress or the appropriate committees of Congress, the Administrator shall transmit such communication directly to the appropriate committees of Congress.
			IIAviation security
			ASecurity technology
				201.Third party testing and evaluation of screening technology
 (a)In generalIn carrying out the responsibilities under section 114(e)(1), the Administrator shall develop and implement, not later than 1 year after the date of enactment of this Act, a program to enable a vendor of related screening technology to obtain testing and verification, including as an alternative to the TSA's test and evaluation process, by an appropriate third party, of such technology before acquisition or deployment.
					(b)Detection testing
 (1)In generalThe third party testing and verification program authorized under subsection (a) shall include detection testing to evaluate the performance of the security technology system regarding the probability of detection, the probability of false alarm, and such other indicators that the system is able to meet the TSA's mission needs.
 (2)Coordination with final qualification processesTo the extent practicable, but without compromising the integrity of the TSA test and evaluation process, the Administrator shall coordinate the third party detection testing under paragraph (1) with subsequent final Federal Government qualification processes.
 (3)ResultsThe results of the third party detection testing under paragraph (1) shall be considered final if the results are approved by the Administration in accordance with approval standards developed by the Administrator.
 (4)International standardsTo the extent practicable and permissible under law, the Administrator shall—
 (A)share detection testing information and standards with appropriate international partners; and
 (B)coordinate with the appropriate international partners to harmonize TSA testing and evaluation with relevant international standards to maximize the capability to detect explosives and other threats.
							(c)Operational testing
 (1)In generalSubject to paragraph (2), the third party testing and verification program authorized under subsection (a) shall include operational testing.
 (2)LimitationThird party operational testing under paragraph (1) may not exceed 1 year. (d)AlternativeThird party testing under subsection (a) shall replace as an alternative, at the discretion of the Administrator, the testing at the Transportation Systems Integration Facility, including operational testing for—
 (1)health and safety factors; (2)operator interface;
 (3)human factors; (4)environmental factors;
 (5)throughput; and (6)baggage handling systems.
						(e)Testing and verification framework
 (1)In generalThe Administrator shall— (A)establish a framework for the third party testing and for verifying a security technology is operationally effective and able to meet the TSA's mission needs before it may enter or re-enter, as applicable, the operational context at an airport or other transportation facility; and
 (B)use phased implementation to allow the TSA and the third party to establish best practices. (2)RecommendationsThe Administrator shall request ASAC's Security Technology Subcommittee, in consultation with representatives of the security manufacturers industry, to develop and submit to the Administrator recommendations for the third party testing and verification framework.
 (f)Field testingThe Administrator shall prioritize the field testing and evaluation of security technology and equipment at airports and on site at security technology manufacturers whenever possible as an alternative to the Transportation Systems Integration Facility.
					202.Reciprocal recognition of security standards
 (a)In generalThe Administrator, in coordination with the European Civil Aviation Conference and Canadian Air Transport Security Authority, shall develop a validation process for the reciprocal recognition of security equipment technology approvals among international security partners or recognized certification authorities for deployment.
 (b)RequirementThe validation process shall ensure that the certification process of each participating international security partner or recognized certification authority complies with TSA security standards.
					203.Transportation Security Laboratory
 (a)In generalThe Secretary, acting through the Administrator, shall administer the Transportation Security Laboratory.
 (b)Periodic reviewsThe Administrator shall review the screening technology test and evaluation process conducted at the Transportation Security Laboratory to improve the coordination, collaboration, and communication between the Transportation Security Laboratory and the Office of Acquisition Program Management at the TSA to identify factors contributing to acquisition inefficiencies, develop strategies to reduce acquisition inefficiencies, facilitate more expeditious initiation and completion of testing, and identify how laboratory practices can better support acquisition decisions.
					204.Innovation Task Force
 (a)In generalThe Administrator shall establish an innovation task force— (1)to cultivate innovations in aviation security;
 (2)to develop and recommend how to prioritize and streamline requirements for new approaches to aviation security;
 (3)to accelerate the development and introduction of new innovative aviation security technologies and improvements to aviation security operations; and
 (4)to provide industry with access to the airport environment during the technology development and assessment process to demonstrate the technology and to collect data to understand and refine technical operations and human factor issues.
 (b)ActivitiesThe task force shall— (1)conduct activities to identify and develop an innovative technology, emerging security capability, or process designed to enhance aviation security, including—
 (A)by conducting a field demonstration of such a technology, capability, or process in the airport environment;
 (B)by gathering performance data from such a demonstration to inform the acquisition process; and (C)by enabling a small business with an innovative technology or emerging security capability, but less than adequate resources, to participate in such a demonstration;
 (2)conduct at least quarterly collaboration meetings with industry, including air carriers, airport operators, and other aviation security stakeholders to highlight and discuss best practices on innovative security operations and technology evaluation and deployment; and
 (3)submit to the appropriate committees of Congress an annual report on the effectiveness of key performance data from task force-sponsored projects and checkpoint enhancements.
						(c)Composition
 (1)AppointmentThe Administrator, in consultation with the Chairperson of ASAC shall appoint the members of the task force.
 (2)ChairpersonThe task force shall be chaired by the Administrator's designee.
 (3)RepresentationThe task force shall be comprised of representatives of— (A)the relevant offices of the TSA;
 (B)if considered appropriate by the Administrator, the Science and Technology Directorate of the Department of Homeland Security;
 (C)any other component of the Department of Homeland Security that the Administrator considers appropriate; and
 (D)such industry representatives as the Administrator considers appropriate.
 (d)Rule of constructionNothing in this section shall be construed to require the acquisition or deployment of an innovative technology, emerging security capability, or process identified, developed, or recommended under this section.
 (e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force established under this section.
 205.5-Year technology investment plan updateSection 1611(g) of the Homeland Security Act of 2002 (6 U.S.C. 563(g)) is amended— (1)by striking the matter preceding paragraph (1) and inserting The Administrator shall, in collaboration with relevant industry and government stakeholders, annually submit to Congress in an appendix to the budget request and publish in an unclassified format in the public domain—;
 (2)in paragraph (1), by striking ; and and inserting a semicolon; (3)in paragraph (2), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (3)information about acquisitions completed during the fiscal year preceding the fiscal year during which the report is submitted..
 206.Biometrics expansionNot later than 270 days after the date of enactment of this Act, the Administrator, in coordination with the Commissioner of Customs and Border Protection, shall—
 (1)assess the operational and security impact of using biometric technology to identify passengers;
 (2)assess the effects on privacy of the expansion of the use of biometric technology under paragraph (1), including methods to mitigate any risks to privacy identified by the Administrator related to the active or passive collection of biometric data;
 (3)facilitate, if appropriate, the deployment of such biometric technology at checkpoints, screening lanes, bag drop and boarding areas, and other areas where such deployment would enhance security and facilitate passenger movement;
 (4)submit to the appropriate committees of Congress a report on the assessments under paragraph (1) and (2) and deployment under paragraph (3); and
 (5)if practicable, publish the assessment required by paragraph (2) on a publicly accessible Internet website of the TSA.
					207.Pilot program for automated exit lane technology
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish a pilot program to implement and evaluate the use of automated exit lane technology at small hub airports and nonhub airports (as those terms are defined in section 40102 of title 49, United States Code).
 (b)PartnershipThe Administrator shall carry out the pilot program in partnership with the applicable airport directors.
 (c)Cost shareThe Federal share of the cost of the pilot program under this section shall not exceed 85 percent of the total cost of the program.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under this section $15,000,000 for each of fiscal years 2018 through 2020.
 (e)GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the pilot program, including—
 (1)the level of airport interest and participation in the pilot program; (2)what return on investment, if any, was achieved by each program participant; and
 (3)recommendations regarding whether to expand or discontinue the pilot program. 208.Authorization of appropriations; exit lane securityThere is authorized to be appropriated to carry out section 44903(n)(1) of title 49, United States Code, $77,000,000 for each of fiscal years 2018 through 2020.
				209.Real-time security checkpoint wait times
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall make available to the public information on wait times at each airport security checkpoint.
 (b)RequirementsThe information described in subsection (a) shall be provided in real time via technology and published—
 (1)online; and (2)in physical locations at the applicable airport terminal.
 (c)ConsiderationsThe Administrator shall make the information described in subsection (a) available to the public in a manner that does not increase public area security risks.
 (d)Definition of wait timeIn this section, the term wait time means the period beginning when a passenger enters a queue for a screening checkpoint and ending when the passenger has begun divestment of items requiring screening at that checkpoint.
					210.GAO report on universal deployment of advanced imaging technologies
 (a)StudyThe Comptroller General of the United States shall conduct a study of the cost to the TSA or an airport to redesign, if necessary, airport security areas to fully deploy advanced imaging technologies at each airport at which security screening operations are conducted or overseen by the TSA.
 (b)Cost analysisAs a part of the study conducted under subsection (a), the Comptroller General shall identify the costs that would be incurred by the TSA or the airport—
 (1)to purchase the equipment and other assets necessary to deploy advanced imaging technologies at the airport;
 (2)to install such equipment, including any related variant, and assets in the airport; and (3)to maintain such equipment and assets.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the findings of the study under subsection (a).
					211.Testing and verification performance objectives
 (a)In generalThe Administrator shall establish performance objectives for the testing and verification of security technology, including testing and verification conducted by third parties under section 201, to ensure that progress is made, at a minimum, toward—
 (1)reducing time for each phase of testing while maintaining security (including testing for detection testing, operational testing, testing and verification framework, and field testing);
 (2)eliminating testing and verification delays; and (3)increasing accountability.
						(b)Performance metrics
 (1)In generalIn carrying out subsection (a), the Administrator shall establish and continually track performance metrics for each type of security technology submitted for testing and verification, including testing and verification conducted by third parties under section 201.
 (2)Measuring progress toward goalsThe Administrator shall use the metrics established and tracked under paragraph (1) to generate data on an ongoing basis and to measure progress toward the achievement of the performance objectives established under subsection (a).
						(3)Report required
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report assessing the extent to which the performance objectives established under subsection (a), as measured by the performance metrics established and tracked under paragraph (1), have been met.
 (B)ElementsThe report required by subparagraph (A) shall include— (i)a list of the performance metrics established under paragraph (1), including the length of time for each phase of testing and verification for each type of security technology; and
 (ii)a comparison of the progress achieved for testing and verification of security technology conducted by the TSA and the testing and verification of security technology conducted by third parties.
 (C)Proprietary informationThe report required by subparagraph (A) shall— (i)not include identifying information regarding an individual or entity or equipment; and
 (ii)protect proprietary information. 212.Computed tomography pilot programNot later than 90 days after the date of enactment of this Act, the Administrator shall carry out a pilot program to test the use of screening equipment using computed tomography technology to screen baggage at passenger screening checkpoints at airports.
				BPublic area security
				221.Third party canines
 (a)In generalNot later than 120 days after the date of enactment of this Act, to increase the supply of canine teams for use by the TSA and aviation stakeholders, the Administrator shall develop and issue standards that a third party explosives detection canine team must satisfy to be certified for the screening of individuals and property, including detection of explosive vapors among individuals and articles of property, in public areas of an airport under section 44901 of title 49, United States Code.
 (b)AgreementSubject to subsections (c), (d), and (e), not later than 180 days after the date of enactment of this Act, the Administrator shall enter into an agreement with at least 1 third party entity to test and certify the capabilities of canine teams in accordance with the standards under subsection (a).
 (c)Expedited deploymentIn entering into an agreement under subsection (b), the Secretary shall use— (1)the other transaction authority under section 114(m) of title 49, United States Code; or
 (2)such other authority of the Secretary as the Secretary considers appropriate to expedite the deployment of additional canine teams.
 (d)ProcessBefore entering into an agreement under subsection (b), the Administrator shall— (1)evaluate and verify a third party entity’s ability to effectively evaluate the capabilities of canine teams;
 (2)designate at least 3 evaluation centers to which vendors may send canine teams for testing and certification by the third party entity; and
 (3)periodically assess the program at evaluation centers to ensure the proficiency of the canine team beyond the initial testing and certification by the third party entity.
 (e)ConsultationTo determine best practices for the use of third party entities to test and certify the capabilities of canine teams, the Administrator shall consult with the following entities before entering into an agreement under subsection (b):
 (1)The Secretary of State. (2)Non-profit organizations that train, certify, and provide the services of canines for various purposes.
 (3)Institutions of higher education with research programs related to use of canines for the screening of individuals and property, including detection of explosive vapors among individuals and articles of property.
 (f)OversightThe Administrator shall establish a process to ensure appropriate oversight of the certification program and compliance with the standards under subsection (a), including periodic audits of participating third party entities.
					(g)Authorization
 (1)TSAThe Administrator shall develop and implement a process for the TSA to procure third party explosives detection canine teams certified under this section.
						(2)Aviation stakeholders
 (A)In generalThe Administrator shall authorize an aviation stakeholder, under the oversight of and in coordination with the Federal Security Director at an applicable airport, to contract with, procure or purchase, and deploy one or more third party explosives detection canine teams certified under this section to augment public area security at that airport.
 (B)Applicable large hub airportsNotwithstanding any law to the contrary and subject to the other provisions of this paragraph, an applicable large hub airport may provide a certified canine contracted with, or procured or purchased under subparagraph (A) on an in-kind basis to the TSA to be deployed as a passenger screening canine at that airport unless the applicable large hub airport consents to the use of that certified canine elsewhere.
 (C)HandlersNot later than 30 days before an applicable large hub airport begins training a canine under subparagraph (B), the airport shall notify the TSA of such training and the Administrator shall assign a TSA canine handler to participate in the training with that canine, as appropriate.
 (D)LimitationThe Administrator may not reduce the staffing allocation model for an applicable large hub airport based on that airport's participation in canine testing and certification under this paragraph.
 (h)DefinitionsIn this section: (1)Applicable large hub airportThe term applicable large hub airport means a large hub airport (as defined in section 40102 of title 49, United States Code) that has less than 100 percent of the allocated passenger screening canine teams staffed by the TSA.
 (2)Aviation stakeholderThe term aviation stakeholder includes an airport, airport operator, and air carrier. 222.Tracking and monitoring of canine training and testingNot later than 180 days after the date of enactment of this Act, the Administrator shall use, to the extent practicable, a digital monitoring system for all training, testing, and validation or certification of public and private canine assets utilized by the TSA to facilitate improved review, data analysis, and record keeping of canine testing performance and program administration.
				223.VIPR team statistics
 (a)In generalNot later than 90 days after the date of enactment of this Act, and annually thereafter, the Administrator shall notify the appropriate committees of Congress of the number of VIPR teams available for deployment at transportation facilities, including—
 (1)the number of VIPR team operations that include explosive detection canine teams; and (2)the distribution of VIPR team operations deployed across different modes of transportation.
 (b)AnnexThe notification under subsection (a) may contain a classified annex. (c)Definition of VIPR teamIn this section, the term VIPR means a Visible Intermodal Prevention and Response team authorized under section 1303 of the National Transit Systems Security Act of 2007 (6 U.S.C. 1112).
					224.Public area best practices
 (a)In generalThe Administrator shall, in accordance with law and as received or developed, periodically submit to Federal Security Directors and appropriate aviation security stakeholders information on any best practices developed by the TSA or appropriate aviation stakeholders related to protecting aviation infrastructure from emerging threats to public spaces of transportation venues.
 (b)Information sharingThe Administrator shall, in accordance with law— (1)in coordination with the Office of the Director of National Intelligence and industry partners, implement improvements to the Air Domain Intelligence and Analysis Center to encourage increased participation from aviation stakeholders and enhance government and industry aviation security information sharing on aviation security threats, including on cybersecurity threat awareness;
 (2)expand and improve the City and Airport Threat Assessment or similar program to public and private aviation stakeholders to capture, quantify, communicate, and apply applicable intelligence to inform airport mitigation measures, such as—
 (A)quantifying levels of risk by airport that can be used to determine risk-based security mitigation measures at each location;
 (B)determining random and surge employee inspection operations based on changing levels of risk; and (C)targeting any high-risk employee groups and specific points of risk within the airport perimeter for such mitigation measures as random inspections;
 (3)continue to disseminate Transportation Intelligence Notes, tear-lines, and related intelligence products to appropriate transportation security stakeholders on a regular basis; and
 (4)continue to conduct both regular routine and threat-specific classified briefings between the TSA and appropriate aviation and other transportation sector stakeholders on an individual or group basis to provide greater information sharing between public and private sectors.
 (c)Mass notificationThe Administrator shall encourage aviation security stakeholders to utilize mass notification systems, including the Integrated Public Alert Warning System of the Federal Emergency Management Agency and social media platforms, to disseminate information to transportation community employees, travelers, and the general public, as appropriate.
 (d)Public awareness programsThe Secretary, in coordination with the Administrator, shall expand public programs of the Department of Homeland Security and the TSA that increase security threat awareness, education, and training to include transportation network public area employees, including airport and transportation vendors, local hotels, cab and limousine companies, ridesharing companies, cleaning companies, gas station attendants, cargo operators, and general aviation members.
 (e)Aviation employee vettingThe Administrator shall allow an air carrier, airport, or airport operator, in addition to any background check required for initial employment, to utilize the Federal Bureau of Investigation's Rap Back Service and other vetting tools as appropriate, including the No-Fly and Selectee lists, to get immediate notification of any criminal activity relating to an employee with access to an airport or its perimeter, regardless of whether the employee is seeking access to a public or secured area of the airport.
					225.Law Enforcement Officer Reimbursement
			 Program
 (a)In generalIn accordance with section 44903(c)(1) of title 49, United States Code, the Administrator shall increase the number of awards, and the total funding amount of each award, under the Law Enforcement Officer Reimbursement Program—
 (1)to increase the presence of law enforcement officers in the public areas of airports, including baggage claim, ticket counters, and nearby roads;
 (2)to increase the presence of law enforcement officers at screening checkpoints; (3)to reduce the response times of law enforcement officers during security incidents; and
 (4)to provide visible deterrents to potential terrorists. (b)Cooperation by AdministratorIn carrying out subsection (a), the Administrator shall use the authority provided to the Administrator under section 114(m) of title 49, United States Code, that is the same authority as is provided to the Administrator of the Federal Aviation Administration under section 106(m) of that title.
 (c)Administrative burdensThe Administrator shall review the regulations and compliance policies related to the Law Enforcement Officer Reimbursement Program and, if necessary, revise such regulations and policies to reduce any administrative burdens on applicants or recipients of such awards.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out section 44901(h) of title 49, United States Code, $55,000,000 for each of fiscal years 2018 through 2020.
					CPassenger and cargo security
				231.PreCheck Program
 (a)In generalSection 44919 is amended to read as follows:
						
							44919.PreCheck Program
 (a)In generalThe Administrator of the Transportation Security Administration shall continue to administer the PreCheck Program in accordance with section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note).
 (b)ExpansionNot later than 180 days after the date of enactment of the TSA Modernization Act, the Administrator shall enter into an agreement, using other transaction authority under section 114(m) of this title, with at least 2 private sector entities to increase the methods and capabilities available for the public to enroll in the PreCheck Program.
 (c)Minimum capability requirementsAt least 1 agreement under subsection (b) shall include the following capabilities:
 (1)Start-to-finish secure online or mobile enrollment capability. (2)Vetting of an applicant by means other than biometrics, such as a risk assessment, if—
 (A)such means— (i)are evaluated and certified by the Secretary of Homeland Security;
 (ii)meet the definition of a qualified anti-terrorism technology under section 865 of the Homeland Security Act of 2002 (6 U.S.C. 444); or
 (iii)are determined by the Administrator to provide a risk assessment that is as effective as a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation with respect to identifying individuals who are not qualified to participate in the PreCheck Program due to disqualifying criminal history; and
 (B)with regard to private sector risk assessments, the Secretary has certified that reasonable procedures are in place with regard to the accuracy, relevancy, and proper utilization of information employed in such risk assessments.
 (d)Additional capability requirementsAt least 1 agreement under subsection (b) shall include the following capabilities: (1)Start-to-finish secure online or mobile enrollment capability.
 (2)Vetting of an applicant by means of biometrics if the collection— (A)is comparable with the appropriate and applicable standards developed by the National Institute of Standards and Technology; and
 (B)protects privacy and data security, including that any personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as Privacy Act of 1974), and with agency regulations.
 (e)Target enrollmentSubject to subsections (b), (c), and (d), the Administrator shall take actions to expand the total number of individuals enrolled in the PreCheck Program as follows:
 (1)7,000,000 passengers before October 1, 2018. (2)10,000,000 passengers before October 1, 2019.
 (3)15,000,000 passengers before October 1, 2020. (f)Marketing of PreCheck ProgramNot later than 90 days after the date of enactment of the TSA Modernization Act, the Administrator shall—
 (1)enter into at least 2 agreements, using other transaction authority under section 114(m) of this title, to market the PreCheck Program; and
 (2)implement a long-term strategy for partnering with the private sector to encourage enrollment in such program.
 (g)Identity verification enhancementThe Administrator shall— (1)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the identity and citizenship of individuals enrolling in the PreCheck Program;
 (2)partner with the private sector to use biometrics and authentication standards, such as relevant standards developed by the National Institute of Standards and Technology, to facilitate enrollment in the program; and
 (3)consider leveraging the existing resources and abilities of airports to collect fingerprints for use in background checks to expedite identity verification.
 (h)PreCheck Program lanes operationThe Administrator shall— (1)ensure that PreCheck Program screening lanes are open and available during peak and high-volume travel times at appropriate airports to individuals enrolled in the PreCheck Program; and
 (2)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck Program screening lanes are closed to individuals enrolled in the program in order to maintain operational efficiency.
 (i)Vetting for PreCheck Program participantsThe Administrator shall initiate an assessment to identify any security vulnerabilities in the vetting process for the PreCheck Program, including determining whether subjecting PreCheck Program participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck Program.
 (j)Assurance of separate programIn carrying out this section, the Administrator shall ensure that the PreCheck program enrollment capabilities, including the additional private sector application capabilities under subsections (b), (c), and (d), are separate from any other related TSA program, initiative, or procurement, including the Universal Enrollment Services program.
 (k)Expenditure of fundsAny Federal funds expended by the Administrator to expand PreCheck Program enrollment shall be expended in a manner that meets the requirements of this section..
					(b)Technical and conforming amendments
 (1)RepealSubtitle A of title III of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44901 note) and the items relating to that subtitle in the table of contents of that Act are repealed.
 (2)Table of contentsThe table of contents of chapter 449 is amended by amending the item relating to section 44919 to read as follows:
							44919. PreCheck Program..
 (3)Screening passengers and propertySection 44901(a) is amended by striking 44919 or. 232.Trusted traveler programs; collaborationNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection, shall—
 (1)review each trusted traveler program administered by U.S. Customs and Border Protection and the PreCheck Program;
 (2)identify any improvements that can be made to such programs— (A)to streamline and integrate the requirements and operations of such programs to reduce administrative burdens, including applications for inclusion and determining whether a valid credential can satisfy the requirements for another credential;
 (B)to increase information and data sharing across such programs; and (C)to allow the public to access and link to the applications for enrollment in all of such programs from 1 online portal;
 (3)identify any law, including regulations, policy, or procedure that may unnecessarily inhibit collaboration among Department of Homeland Security agencies regarding such programs or implementation of the improvements identified under paragraph (2);
 (4)recommend any legislative, administrative, or other actions that can be taken to eliminate any unnecessary barriers to collaboration or implementation identified in paragraph (3); and
 (5)submit to the appropriate committees of Congress a report on the review, including any unnecessary barriers to collaboration or implementation identified under paragraph (3), and any recommendations under paragraph (4).
 233.Passenger security feeSection 44940(c) is amended by adding at the end the following:
					
 (3)Offsetting collectionsBeginning on October 1, 2025, fees collected under subsection (a)(1) for any fiscal year shall be credited as offsetting collections to appropriations made for aviation security measures carried out by the Transportation Security Administration, to remain available until expended..
 234.Third party canine teams for air cargo securitySection 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1116) is amended by adding at the end the following:
					
						(h)Third party canine teams for air cargo security
 (1)In generalIn order to enhance the screening of air cargo and ensure that third party explosives detection canine assets are leveraged for such purpose, the Administrator shall, not later than 180 days after the date of enactment of the TSA Modernization Act—
 (A)develop and issue standards for the use of such third party explosives detection canine assets for the primary screening of air cargo;
 (B)develop a process to identify qualified non-Federal entities that will certify canine assets that meet the standards established by the Administrator under subparagraph (A);
 (C)ensure that entities qualified to certify canine assets shall be independent from entities that will train and provide canines to end users of such canine assets;
 (D)establish a system of Transportation Security Administration audits of the process developed under subparagraph (B); and
 (E)provide that canines certified for the primary screening of air cargo can be used by air carriers, foreign air carriers, freight forwarders, and shippers.
 (2)ImplementationBeginning on the date that the development of the process under paragraph (1)(B) is complete, the Administrator shall—
 (A)facilitate the deployment of such assets that meet the certification standards of the Administration, as determined by the Administrator;
 (B)make such standards available to vendors seeking to train and deploy third party explosives detection canine assets; and
 (C)ensure that all costs for the training and certification of canines, and for the use of supplied canines, are borne by private industry and not the Federal Government.
 (3)DefinitionsIn this subsection: (A)Air carrierThe term air carrier has the meaning given the term in section 40102 of title 49, United States Code.
 (B)Foreign air carrierThe term foreign air carrier has the meaning given the term in section 40102 of title 49, United States Code. (C)Third party explosives detection canine assetThe term third party explosives detection canine asset means any explosives detection canine or handler not owned or employed, respectively, by the Transportation Security Administration..
 235.Known Shipper Program reviewThe Administrator shall direct the Air Cargo Subcommittee of ASAC— (1)to conduct a comprehensive review and security assessment of the Known Shipper Program;
 (2)to recommend whether the Known Shipper Program should be modified or eliminated considering the full implementation of 100 percent screening under section 44901(g) of title 49, United States Code; and
 (3)to report its findings and recommendations to the Administrator. 236.Screening partnership program updates (a)Security Screening Opt-Out ProgramSection 44920 is amended—
 (1)in the heading by striking Security screening opt-out program and inserting Screening partnership program; (2)by amending subsection (a) to read as follows:
							
 (a)In generalAn operator of an airport, airport terminal, or airport security checkpoint may submit to the Administrator of the Transportation Security Administration an application to carry out the screening of passengers and property at the airport under section 44901 by personnel of a qualified private screening company pursuant to a contract with the Transportation Security Administration.;
 (3)in subsection (b)— (A)by amending paragraph (1) to read as follows:
								
 (1)In generalNot later than 30 days after the date of receipt of an application submitted by an operator of an airport, airport terminal, or airport security checkpoint under subsection (a), the Administrator shall approve or deny the application.; and
 (B)in paragraphs (2) and (3), by striking Under Secretary each place it appears and inserting Administrator; (4)in subsection (d)—
 (A)in the heading, by striking Standards inserting Selection of contracts and standards; (B)by redesignating paragraph (2) as paragraph (3);
 (C)in paragraph (1)— (i)by striking The Under Secretary may enter and all that follows through certifies to Congress that— and inserting The Administrator shall, upon approval of the application, provide each operator of an airport, airport terminal, or airport security checkpoint with a list of qualified private screening companies.; and
 (ii)by inserting before subparagraphs (A) and (B) the following:  (2)ContractsNot later than 60 days after the selection of a qualified private screening company by the operator, the Administrator shall enter into a contract with such company for the provision of screening at the airport, airport terminal, or airport security checkpoint if—; and
 (D)in paragraph (2), as redesignated— (i)in subparagraph (A), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (B)— (I)by striking Under Secretary and inserting Administrator; and
 (II)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
									
 (C)the selected qualified private screening company offered contract price is equal to or less than the comprehensive cost to the Federal Government to provide screening services at the airport, airport terminal, or airport security checkpoint.; and
 (E)in paragraph (3), as redesignated— (i)by striking paragraph (1)(B) and inserting paragraph (2)(B); and
 (ii)by striking Under Secretary each place it appears and inserting Administrator; (5)in subsection (e)—
 (A)in the heading, by striking Screened and inserting Screening; (B)by striking the period at the end and inserting ; and;
 (C)by striking The Under Secretary shall and inserting The Administrator shall—; (D)by inserting (1) before provide Federal Government and indenting appropriately; and
 (E)by adding at the end the following:  (2)undertake covert testing and remedial training support for employees of private screening companies providing screening at airports.;
 (6)in subsection (f)— (A)in the heading, by inserting or suspension after Termination;
 (B)by striking terminate and inserting suspend or terminate, as appropriate,; and (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (7)by striking subsection (h). (b)Applications submitted before the date of enactmentNot later than 30 days after the date of enactment of this Act, the Administrator shall approve or deny, in accordance with section 44920(b) of title 49, United States Code, as amended by this Act, each application submitted before the date of enactment of this Act, by an airport operator under subsection (a) of that section, that is awaiting such a determination.
 237.Screening performance assessmentsSubject to part 1520 of title 49, Code of Federal Regulations, the Administrator shall quarterly make available to the airport director of an airport—
 (1)an assessment of the screening performance of that airport compared to the mean average performance of all airports in the equivalent airport category for screening performance data; and
 (2)a briefing on the results of performance data reports, including— (A)a scorecard of objective metrics developed by the Office of Security Operations to measure screening performance, such as results of annual proficiency reviews and covert testing, at the appropriate level of classification; and
 (B)other performance data, including— (i)passenger throughput;
 (ii)wait times; and (iii)employee attrition, absenteeism, injury rates, and any other human capital measures collected by TSA.
							238.TSA Academy review
 (a)ReviewNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct an assessment of the efficiency and effectiveness of the new-hire TSA Academy at training airport security personnel compared to when such training of transportation security officers was conducted at local airports; and
 (2)submit to the appropriate committees of Congress a report on the findings of the assessment and any recommendations to maximize the efficiency and effectiveness of training for airport security personnel.
 (b)ContentsThe assessment shall— (1)include a cost-benefit analysis of training new Transportation Security Officer and Screening Partnership Program contractor hires at the TSA Academy compared to when such training of transportation security officers was conducted at local airports;
 (2)examine the impact on performance, professionalism, and retention rates of Transportation Security Officer and Screening Partnership Program contractor employees since the new training protocols at the TSA Academy have been put in place compared to when training was conducted at local airports; and
 (3)examine whether new hire training at the TSA Academy has had any impact on the airports and companies that participate in the Screening Partnership Program.
						239.Improvements for screening of disabled passengers
					(a)Revised training
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with nationally-recognized veterans and disability organizations, shall revise the training requirements for Transportation Security Officers related to the screening of disabled passengers, including disabled passengers who participate in the PreCheck program.
 (2)Training specificationsIn revising the training requirements under paragraph (1), the Administrator shall address the proper screening, and any particular sensitivities related to the screening, of a disabled passenger traveling with—
 (A)a medical device, including an indwelling medical device; (B)a prosthetic;
 (C)a wheelchair, walker, scooter, or other mobility device; or (D)a service animal.
 (3)Training frequencyThe Administrator shall implement the revised training under paragraph (1) during initial and recurrent training of all Transportation Security Officers.
 (b)Best practicesThe individual at the TSA responsible for civil rights, liberties, and traveler engagement shall—
 (1)record each complaint from a disabled passenger regarding the screening practice of the TSA;
 (2)identify the most frequent concerns raised, or accommodations requested, in the complaints; (3)determine the best practices for addressing the concerns and requests identified in paragraph (2); and
 (4)recommend appropriate training based on such best practices.
 (c)SignageAt each category X airport, the TSA shall place signage at each security checkpoint that— (1)specifies how to contact the appropriate TSA employee at the airport designated to address complaints of screening mistreatment based on disability; and
 (2)describes how to receive assistance from that individual or other qualified personnel at the security screening checkpoint.
 (d)Reports to CongressNot later than September 30 of the first full fiscal year after the date of enactment of this Act, and each fiscal year thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the checkpoint experiences of disabled passengers, including the following:
 (1)The number and most frequent types of disability-related complaints received. (2)The best practices recommended under subsection (b) to address the top areas of concern.
 (3)The estimated wait times for assist requests for disabled passengers, including disabled passengers who participate in the PreCheck program.
						DForeign airport security
				241.Last point of departure airports; security
			 directives
					(a)Notice and consultation
 (1)In generalThe Administrator shall, to the maximum extent practicable, consult and notify the following stakeholders prior to making changes to security standards via security directives and emergency amendments for last points of departure:
 (A)Trade association representatives, for affected air carriers and airports, who hold the appropriate security clearances.
 (B)The head of each relevant Federal department or agency, including the Administrator of the Federal Aviation Administration.
 (2)Transmittal to CongressNot later than 3 days after the date that the Administrator issues a security directive or emergency amendment for a last point of departure, the Administrator shall transmit to the appropriate committees of Congress a description of the extent to which the Administrator consulted and notified the stakeholders under paragraph (1).
						(b)GAO report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall review the effectiveness of the TSA process to update, consolidate, or revoke security directives, emergency amendments, and other policies related to international aviation security at last point of departure airports and submit to the appropriate committees of Congress and the Administrator a report on the findings and recommendations.
 (2)ContentsIn conducting the review under paragraph (1), the Comptroller General shall— (A)review current security directives, emergency amendments, and any other policies related to international aviation security at last point of departure airports;
 (B)review the extent of intra-agency and interagency coordination, stakeholder outreach, coordination, and feedback; and
 (C)recommend any updates, consolidation, or revocation of such security directives, emergency amendments, and policies.
 (c)RescreeningSubject to section 44901(d)(4)(c) of title 49, United States Code, upon discovery of specific threat intelligence, the Administrator shall immediately direct TSA personnel to rescreen passengers and baggage arriving from an airport outside the United States and identify enhanced measures that should be implemented at that airport.
 (d)Notification to CongressNot later than 1 day after the date that the Administrator determines that a foreign air carrier is in violation of part 1546 of title 49, Code of Federal Regulations, or any other applicable security requirement, the Administrator shall notify the appropriate committees of Congress.
					242.Tracking security screening equipment from last point of departure airports
 (a)Donation of screening equipment To protect the United StatesChapter 449 is amended— (1)in subchapter I, by adding at the end the following:
							
								44929.Donation of screening equipment to protect the United States
 (a)In generalSubject to subsection (b), the Administrator is authorized to donate security screening equipment to a foreign last point of departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens.
 (b)ConditionsBefore donating any security screening equipment to a foreign last point of departure airport operator the Administrator shall—
 (1)ensure that the screening equipment has been restored to commercially available settings; (2)ensure that no TSA-specific security standards or algorithms exist on the screening equipment; and
 (3)verify that the appropriate officials have an adequate system— (A)to properly maintain and operate the screening equipment; and
 (B)to document and track any removal or disposal of the screening equipment to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.
 (c)ReportsNot later than 30 days before any donation of security screening equipment under subsection (a), the Administrator shall provide to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a detailed written explanation of the following:
 (1)The specific vulnerability to the United States or United States citizens that will be mitigated by such donation.
 (2)An explanation as to why the recipient of such donation is unable or unwilling to purchase security screening equipment to mitigate such vulnerability.
 (3)An evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made.
 (4)How the Administrator will ensure the security screening equipment that is being donated is used and maintained over the course of its life by the recipient.
 (5)The total dollar value of such donation. (6)How the appropriate officials will document and track any removal or disposal of the screening equipment by the recipient to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.; and
 (2)in the table of contents, by inserting after the item relating to section 44928 the following: 44929. Donation of screening equipment to protect the United States.. (b)Technical and conforming amendmentsSection 3204 of the Aviation Security Act of 2016 (49 U.S.C. 44901 note) and the item relating to that section in the table of contents of that Act are repealed.
 (c)Raising international standardsNot later than 90 days after the date of enactment of this Act, the Administrator shall collaborate with other aviation authorities and the United States Ambassador or the Charge d’Affaires to the United States Mission to the International Civil Aviation Organization, as applicable, to advance a global standard for each international airport to document and track the removal and disposal of any security screening equipment to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.
					243.International security standards
 (a)NotificationNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the United States Ambassador to the International Civil Aviation Organization, shall notify the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives of proposed international improvements to aviation security.
 (b)Security enhancement proposalsSubject to subsection (a), the Administrator and Ambassador shall take such action at the International Civil Aviation Organization as the Administrator and Ambassador consider necessary to advance aviation security improvement proposals, including if practicable, introducing a resolution to raise minimum standards for aviation security.
 (c)Briefings to CongressBeginning not later than 180 days after the date of enactment of this Act, and periodically thereafter, the Administrator, in consultation with the Ambassador, shall brief the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives on the implementation of subsection (a).
					ECockpit and cabin security
				251.Federal air marshal service updates
 (a)StandardizationNot later than 60 days after the date of enactment of this Act, the Administrator shall develop a standard written agreement that shall be the basis of all negotiations and agreements that begin after the date of enactment of this Act between the United States and foreign governments or partners regarding the presence of Federal air marshals on flights to and from the United States, including deployment, technical assistance, and information sharing.
 (b)Written agreementsExcept as provided in subsection (c), not later than 180 days after the date of enactment of this Act, all agreements between the United States and foreign governments or partners regarding the presence of Federal air marshals on flights to and from the United States shall be in writing and signed by the Administrator or other authorized United States Government representative.
 (c)ExceptionThe Administrator may schedule Federal air marshal service on flights operating to a foreign country with which no written agreement is in effect if the Administrator determines that—
 (1)such mission is necessary for aviation security; and (2)the requirements of subsection (d)(2) are met.
						(d)Notification to Congress
 (1)Written agreementsNot later than 30 days after the date that the Administrator enters into a written agreement under this section, the Administrator shall transmit to the appropriate committees of Congress a copy of the agreement.
 (2)No written agreementsThe Administrator shall submit to the appropriate committees of Congress—
 (A)not later than 30 days after the date of enactment of this Act, a list of each foreign government or partner that does not have a written agreement under this section, including an explanation for why no written agreement exists and a justification for the determination that such a mission is necessary for aviation security; and
 (B)not later than 30 days after the date that the Administrator makes a determination to schedule Federal air marshal service on flights operating to a foreign country with which no written agreement is in effect under subsection (c), the name of the applicable foreign government or partner, an explanation for why no written agreement exists, and a justification for the determination that such mission is necessary for aviation security.
 (e)Mission scheduling automationThe Administrator shall endeavor to acquire automated capabilities or technologies for scheduling Federal air marshal service missions based on current risk modeling.
 252.Crew member self-defense trainingThe Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall continue to carry out and encourage increased participation by air carrier employees in the voluntary self-defense training program under section 44918(b) of title 49, United States Code.
				253.Flight deck safety and security
 (a)Threat assessmentNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall complete a detailed threat assessment to identify any safety or security risks associated with unauthorized access to the flight decks on commercial aircraft and any appropriate measures that should be taken based on the risks.
 (b)RTCA reportThe Administrator, in coordination with the Administrator of the Federal Aviation Administration, shall disseminate RTCA Document (DO–329) Aircraft Secondary Barriers and Alternative Flight Deck Security Procedure to aviation stakeholders, including air carriers and flight crew, to convey effective methods and best practices to protect the flight deck.
					254.Carriage of weapons, explosives, and incendiaries by individuals
 (a)Interpretive ruleSubject to subsections (b) and (c), the Administrator shall periodically review and amend, as necessary, the interpretive rule (68 Fed. Reg. 7444) that provides guidance to the public on the types of property considered to be weapons, explosives, and incendiaries prohibited under section 1540.111 of title 49, Code of Federal Regulations.
 (b)ConsiderationsBefore determining whether to amend the interpretive rule to include or remove an item from the prohibited list, the Administrator shall—
 (1)research and evaluate— (A)the impact, if any, the amendment would have on security risks;
 (B)the impact, if any, the amendment would have on screening operations, including effectiveness and efficiency; and
 (C)whether the amendment is consistent with international standards and guidance, including of the International Civil Aviation Organization; and
 (2)consult with appropriate aviation security stakeholders, including ASAC. (c)ExceptionsExcept for plastic or round bladed butter knives, the Administrator may not amend the interpretive rule described in subsection (a) to authorize any knife to be permitted in an airport sterile area or in the cabin of an aircraft.
 (d)NotificationThe Administrator shall— (1)publish in the Federal Register any amendment to the interpretive rule described in subsection (a); and
 (2)notify the appropriate committees of Congress of the amendment not later than 3 days before publication under paragraph (1).
						255.Federal flight deck officer program improvements
 (a)Improved access to training facilitiesSection 44921(c)(2)(C)(ii) is amended— (1)by striking The training of and inserting the following:
							
 (I)In generalThe training of; (2)in subclause (I), as designated, by striking approved by the Under Secretary; and
 (3)by adding at the end the following:  (II)Access to training facilitiesNot later than 180 days after the date of enactment of the TSA Modernization Act, the Administrator shall designate additional firearms training facilities located in various regions of the United States for Federal flight deck officers for recurrent and requalifying training relative to the number of such facilities available on the day before such date of enactment..
 (b)Firearms requalificationSection 44921(c)(2)(C) is amended— (1)in clause (iii)—
 (A)by striking The Under Secretary shall and inserting the following:  (I)In generalThe Administrator shall;
 (B)in subclause (I), as designated by subparagraph (A), by striking the Under Secretary and inserting the Administrator; and (C)by adding at the end the following:
								
 (II)Use of facilities for requalificationThe Administrator shall allow a Federal flight deck officer to requalify to carry a firearm under the program through training at a Transportation Security Administration-approved firearms training facility utilizing a Transportation Security Administration-approved contractor and a curriculum developed and approved by the Transportation Security Administration.; and
 (2)by adding at the end the following:  (iv)Periodic reviewThe Administrator shall periodically review requalification training intervals and assess whether it is appropriate and sufficient to adjust the time between each requalification training to facilitate continued participation in the program under this section while still maintaining effectiveness of the training, and update the training requirements as appropriate..
 (c)Training reviewSection 44921(c)(2) is amended by adding at the end the following:  (D)Training reviewThe Administrator shall periodically review training requirements for initial and recurrent training for Federal flight deck officers and evaluate how training requirements, including the length of training, could be streamlined while maintaining the effectiveness of the training, and update the training requirements as appropriate.. 
 (d)Other measures to facilitate trainingSection 44921(e) is amended— (1)by striking Pilots participating and inserting the following:
							
 (1)In generalPilots participating; and (2)by adding at the end the following:
							
 (2)Facilitation of trainingAn air carrier shall permit a pilot seeking to be deputized as a Federal flight deck officer or a Federal flight deck officer to take a reasonable amount of leave to participate in initial, recurrent, or requalification training, as applicable, for the program. Leave required under this paragraph may be provided without compensation..
 (e)International harmonizationSection 44921(f) is amended— (1)in paragraphs (1) and (3), by striking Under Secretary and inserting Administrator; and
 (2)by adding at the end the following:  (4)Consistency with Federal air marshal programThe Administrator shall harmonize, to the extent practicable, the policies relating to the carriage of firearms on flights in foreign air transportation by Federal flight deck officers with the policies of the Federal air marshal program for carrying firearms on such flights and carrying out the duties of a Federal flight deck officer, notwithstanding Annex 17 of the International Civil Aviation Organization..
 (f)Physical standardsSection 44921(d)(2) is amended— (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively;
 (2)in clause (ii), as redesignated, by striking Under Secretary's and inserting Administrator's; (3)by striking A pilot is and inserting the following:
							
 (A)In generalA pilot is; and (4)by adding at the end the following:
							
 (B)Consistency with requirements for certain medical certificatesIn establishing standards under subparagraph (A)(ii), the Administrator may not establish medical or physical standards for a pilot to become a Federal flight deck officer that are inconsistent with or more stringent than the requirements of the Federal Aviation Administration for the issuance of the required airman medical certificate under part 67 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).. 
 (g)Transfer of statusSection 44921(d) is amended by adding at the end the following:  (5)Transfer from inactive to active statusIn accordance with any applicable Transportation Security Administration appeals processes, a pilot deputized as a Federal flight deck officer who moves to inactive status may return to active status upon successful completion of a recurrent training program administered within program guidelines..
 (h)Technical correctionsSection 44921, as amended by this section, is further amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator;
 (2)in subsection (b)— (A)in paragraph (1), by striking Not later than 3 months after the date of enactment of this section, the Under Secretary and inserting The Administrator;
 (B)in paragraph (2), by striking Beginning 3 months after the date of enactment of this section, the Under Secretary shall begin the process of training and deputizing and inserting The Administrator shall train and deputize; and
 (C)in paragraph (3)(N), by striking Under Secretary's and inserting Administrator's; (3)in subsection (d)(4)—
 (A)by striking may, and inserting may; and (B)by striking Under Secretary's and inserting Administrator's;
 (4)in subsection (i)(2), by striking the Under Secretary may and inserting may; (5)in subsection (k)—
 (A)by striking paragraphs (2) and (3); and (B)by striking Applicability.— and all that follows through This section and inserting Applicability.—This section;
 (6)by adding at the end the following:  (l)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)Air transportationThe term air transportation includes all-cargo air transportation.
 (3)Firearms training facilityThe term firearms training facility means a private or government-owned gun range approved by the Administrator to provide recurrent or requalification training, as applicable, for the program, utilizing a Transportation Security Administration-approved contractor and a curriculum developed and approved by the Transportation Security Administration.
 (4)PilotThe term pilot means an individual who has final authority and responsibility for the operation and safety of the flight or any other flight deck crew member.; and
 (7)by striking Under Secretary each place it appears and inserting Administrator. (i)Sensitive security informationNot later than 180 days after the date of enactment of this Act—
 (1)the Secretary of Transportation shall revise section 15.5(b)(11) of title 49, Code of Federal Regulations, to classify information about pilots deputized as Federal flight deck officers under section 44921 of title 49, United States Code, as sensitive security information in a manner consistent with the classification of information about Federal air marshals; and
 (2)the Administrator shall revise section 1520.5(b)(11) of title 49, Code of Federal Regulations, to classify information about pilots deputized as Federal flight deck officers under section 44921 of title 49, United States Code, as sensitive security information in a manner consistent with the classification of information about Federal air marshals.
 (j)RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator shall prescribe such regulations as may be necessary to carry out this section and the amendments made by this section.
					IIIConforming and miscellaneous amendments
			301.Title 49 amendments
 (a)Deletion of duties related to aviation securitySection 106(g) is amended to read as follows:  (g)Duties and powers of AdministratorThe Administrator shall carry out the following:
 (1)Duties and powers of the Secretary of Transportation under subsection (f) of this section related to aviation safety (except those related to transportation, packaging, marking, or description of hazardous material) and stated in the following:
 (A)Section 308(b). (B)Subsections (c) and (d) of section 1132.
 (C)Sections 40101(c), 40103(b), 40106(a), 40108, 40109(b), 40113(a), 40113(c), 40113(d), 40113(e), and 40114(a).
 (D)Chapter 445, except sections 44501(b), 44502(a)(2), 44502(a)(3), 44502(a)(4), 44503, 44506, 44509, 44510, 44514, and 44515.
 (E)Chapter 447, except sections 44717, 44718(a), 44718(b), 44719, 44720, 44721(b), 44722, and 44723.
 (F)Chapter 451. (G)Chapter 453.
 (H)Section 46104. (I)Subsections (d) and (h)(2) of section 46301 and sections 46303(c), 46304 through 46308, 46310, 46311, and 46313 through 46316.
 (J)Chapter 465. (K)Sections 47504(b) (related to flight procedures), 47508(a), and 48107.
 (2)Additional duties and powers prescribed by the Secretary of Transportation.. (b)Transportation Security Oversight BoardSection 115 is amended—
 (1)in subsection (c)(1), by striking Under Secretary of Transportation for security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (c)(6), by striking Under Secretary and inserting Administrator. (c)Chapter 401 amendmentsChapter 401 is amended—
 (1)in section 40109— (A)in subsection (b), by striking , 40119, 44901, 44903, 44906, and 44935–44937; and
 (B)in subsection (c), by striking sections 44909 and and inserting sections 44909(a), 44909(b), and;
 (2)in section 40113— (A)in subsection (a)—
 (i)by striking the Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary or and inserting the Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by that Administrator or;
 (ii)by striking carried out by the Administrator and inserting carried out by that Administrator; and (iii)by striking , Under Secretary, or Administrator, and inserting , Administrator of the Transportation Security Administration, or Administrator of the Federal Aviation Administration,; and
 (B)in subsection (d)— (i)by striking Under Secretary of Transportation for Security or the;
 (ii)by striking Transportation Security Administration or Federal Aviation Administration, as the case may be, and inserting Federal Aviation Administration; and
 (iii)by striking Under Secretary or Administrator, as the case may be, and inserting Administrator; (3)by striking section 40119; and
 (4)in the table of contents, by striking the item relating to section 40119 and inserting the following:
						40119. [Reserved]..
 (d)Chapter 449 amendmentsChapter 449 is amended— (1)in section 44901—
 (A)in subsection (a)— (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking , United States Code; (B)in subsection (c), by striking but not later than the 60th day following the date of enactment of the Aviation and Transportation Security Act;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)in the matter preceding subparagraph (A), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (II)in subparagraph (A), by striking no later than December 31, 2002;
 (ii)by striking paragraphs (2) and (3); (iii)by redesignating paragraph (4) as paragraph (2); and
 (iv)in paragraph (2), as redesignated— (I)in subparagraph (A), by striking Assistant Secretary (Transportation Security Administration) and inserting Administrator of the Transportation Security Administration;
 (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator of the Transportation Security Administration; and (III)in subparagraph (D)—
 (aa)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and (bb)by striking Assistant Secretary the second place it appears and inserting Administrator;
 (D)in subsection (e)— (i)in that matter preceding paragraph (1)—
 (I)by striking but not later than the 60th day following the date of enactment of the Aviation and Transportation Security Act; and
 (II)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (4), by striking Under Secretary and inserting Administrator;
 (E)in subsection (f), by striking after the date of enactment of the Aviation and Transportation Security Act;
 (F)in subsection (g)— (i)in paragraph (1), by striking Not later than 3 years after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the and inserting The;
 (ii)in paragraph (2), by striking as follows: and all that follows and inserting a period; (iii)by amending paragraph (3) to read as follows:
								
 (3)RegulationsThe Secretary of Homeland Security shall issue a final rule as a permanent regulation to implement this subsection in accordance with the provisions of chapter 5 of title 5.;
 (iv)by striking paragraph (4); and (v)by redesignating paragraph (5) as paragraph (4);
 (G)in subsection (h)— (i)in paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2)— (I)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary each place it appears and inserting Administrator; (H)in subsection (i)—
 (i)in the matter preceding paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (2), by striking Under Secretary and inserting Administrator;
 (I)in subsection (j)(1)— (i)in the matter preceding subparagraph (A), by striking Before January 1, 2008, the and inserting The; and
 (ii)in subparagraph (A), by striking the date of enactment of this subsection and inserting August 3, 2007;
 (J)in subsection (k)— (i)in paragraph (1), by striking Not later than one year after the date of enactment of this subsection, the and inserting The;
 (ii)in paragraph (2), by striking Not later than 6 months after the date of enactment of this subsection, the and inserting The; and (iii)in paragraph (3), by striking Not later than 180 days after the date of enactment of this subsection, the in paragraph (3) and inserting The; and
 (K)in subsection (l)— (i)in paragraph (2)—
 (I)in the matter preceding subparagraph (A), by striking Beginning June 1, 2012, the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration; and
 (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator; (ii)in paragraph (3)—
 (I)in subparagraph (A)— (aa)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (bb)by striking Assistant Secretary the second place it appears and inserting Administrator; and (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator of the Transportation Security Administration; and
 (iii)in paragraph (4)— (I)in subparagraph (A)—
 (aa)by striking 60 days after the deadline specified in paragraph (2), and not later than; (bb)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (cc)by striking Assistant Secretary the second place it appears and inserting Administrator; and (II)in subparagraph (B), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)section 44902 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)in subsection (b), by striking Under Secretary and inserting Administrator of the Transportation Security Administration;
 (3)section 44903 is amended— (A)in subsection (a)—
 (i)in the heading, by striking Definition and inserting Definitions; (ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (iii)in subparagraph (B), as redesignated, by striking Under Secretary of Transportation for Security and inserting Administrator; (iv)in the matter preceding subparagraph (A), as redesignated, by striking In this section, law enforcement personnel means individuals— and inserting In this section:;
 (v)by inserting before subparagraph (A), the following:  (2)Law enforcement personnelThe term law enforcement personnel means individuals—; and
 (vi)by inserting before paragraph (2), as redesignated, the following:  (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.;
 (B)in subsection (d), by striking Secretary of Transportation and inserting Administrator; (C)in subsection (g), by striking Under Secretary's each place it appears and inserting Administrator's;
 (D)in subsection (h)— (i)in paragraph (3), by striking Secretary and inserting Secretary of Homeland Security;
 (ii)in paragraph (4)— (I)in subparagraph (A), by striking , as soon as practicable after the date of enactment of this subsection,;
 (II)in subparagraph (C), by striking section 44903(c) and inserting subsection (c); and (III)in subparagraph (E), by striking , not later than March 31, 2005,;
 (iii)in paragraph (5), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator; (iv)in paragraph (6)(A)—
 (I)in the matter preceding clause (i), by striking Not later than 18 months after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the and inserting The; and
 (II)in clause (i), by striking section and inserting paragraph; and (v)in paragraph (6)(C), by striking Secretary and inserting Secretary of Homeland Security;
 (E)in subsection (i)(3), by striking , after the date of enactment of this paragraph,; (F)in subsection (j)—
 (i)by amending paragraph (1) to read as follows:  (1)In generalThe Administrator shall periodically recommend to airport operators commercially available measures or procedures to prevent access to secure airport areas by unauthorized persons.;
 (ii)in paragraph (2)— (I)in the heading, by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (II)in subparagraph (A)— (aa)by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (bb)by striking Secretary of Transportation and inserting Administrator; and (cc)by striking system each place it appears and inserting program;
 (III)in subparagraph (B)— (aa)by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (bb)by striking Secretary of Transportation and inserting Administrator; and (cc)by striking Secretary and inserting Administrator;
 (IV)in subparagraph (C)— (aa)in clause (i), by striking Not later than January 1, 2005, the Assistant Secretary of Homeland Security (Transportation Security Administration), or the designee of the Assistant Secretary, and inserting The Administrator;
 (bb)in clause (ii), by striking Not later than 180 days after completion of testing under clause (i), the and inserting The; and
 (cc)in clause (iv), by striking Not later than 180 days after and inserting After; (V)in subparagraph (D), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator;
 (VI)in subparagraph (E)(i), by striking Not later than 90 days after the date on which the Assistant Secretary assumes the performance of the advanced passenger prescreening function under subparagraph (C)(ii), the and inserting The Administrator; and
 (VII)by striking Assistant Secretary each place it appears and inserting Administrator; (G)in subsection (l), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator;
 (H)in subsection (m)— (i)in paragraph (1), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator; and
 (ii)by striking Assistant Secretary each place it appears and inserting Administrator; and (I)by striking Under Secretary each place it appears and inserting Administrator;
 (4)section 44904 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (c)— (i)by striking section 114(t)(3) and inserting section 114(s)(3); and
 (ii)by striking section 114(t) and inserting section 114(s); (C)in subsection (d)—
 (i)by striking Not later than 90 days after the date of the submission of the National Strategy for Transportation Security under section 114(t)(4)(A), the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration; and
 (ii)by striking section 114(t)(1) and inserting section 114(s)(1); and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (5)section 44905 is amended— (A)in subsection (a)—
 (i)by striking Secretary of Transportation and inserting Administrator of the Transportation Security Administration; and (ii)by striking Secretary. and inserting Administrator.;
 (B)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (C)in subsections (c), (d), and (f), by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (6)section 44906 is amended— (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)by striking Under Secretary each place it appears and inserting Administrator; (7)section 44908 is amended—
 (A)by striking Secretary of Transportation each place it appears and inserting Administrator of the Transportation Security Administration; (B)in subsection (a), by striking safety or; and
 (C)in subsection (c), by striking The Secretary and inserting The Administrator; (8)section 44909 is amended—
 (A)in subsection (a)(1), by striking Not later than March 16, 1991, the and inserting The; and (B)in subsection (c)—
 (i)in paragraph (1), by striking Not later than 60 days after the date of enactment of the Aviation and Transportation Security Act, each and inserting Each;
 (ii)in paragraphs (2)(F) and (5), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (iii)in paragraph (6)—
 (I)in subparagraph (A), by striking Not later than 60 days after date of enactment of this paragraph, the and inserting The; and (II)in subparagraph (B)(ii)—
 (aa)by striking the Secretary will and inserting the Secretary of Homeland Security will; and
 (bb)by striking the Secretary to and inserting the Secretary of Homeland Security to;
 (9)section 44911 is amended— (A)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (d), by striking request of the Secretary and inserting request of the Secretary of Homeland Security; and (C)in subsection (e)—
 (i)by striking Secretary, and the Under Secretary and inserting Secretary of Homeland Security, and the Administrator of the Transportation Security Administration; and
 (ii)by striking intelligence community and the Under Secretary and inserting intelligence community and the Administrator of the Transportation Security Administration;
 (10)section 44912 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking Under Secretary of Transportation for Security and inserting Administrator; and
 (II)by striking , not later than November 16, 1993,; and (ii)in paragraph (4)(C), by striking Research, Engineering and Development Advisory Committee and inserting Administrator;
 (B)in subsection (c)— (i)in paragraph (1), by striking , as a subcommittee of the Research, Engineering, and Development Advisory Committee,; and
 (ii)in paragraph (4), by striking Not later than 90 days after the date of the enactment of the Aviation and Transportation Security Act, and every two years thereafter, and inserting Biennially,;
 (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (D)by adding at the end the following:  (d)Security and research and development activities (1)In generalThe Administrator shall conduct research (including behavioral research) and development activities appropriate to develop, modify, test, and evaluate a system, procedure, facility, or device to protect passengers and property against acts of criminal violence, aircraft piracy, and terrorism and to ensure security.
									(2)Disclosure
 (A)In generalNotwithstanding section 552 of title 5, the Administrator shall prescribe regulations prohibiting disclosure of information obtained or developed in ensuring security under this title if the Secretary of Homeland Security decides disclosing the information would—
 (i)be an unwarranted invasion of personal privacy; (ii)reveal a trade secret or privileged or confidential commercial or financial information; or
 (iii)be detrimental to transportation safety. (B)Information to CongressSubparagraph (A) does not authorize information to be withheld from a committee of Congress authorized to have the information.
 (C)Rule of constructionNothing in subparagraph (A) shall be construed to authorize the designation of information as sensitive security information (as defined in section 15.5 of title 49, Code of Federal Regulations)—
 (i)to conceal a violation of law, inefficiency, or administrative error; (ii)to prevent embarrassment to a person, organization, or agency;
 (iii)to restrain competition; or (iv)to prevent or delay the release of information that does not require protection in the interest of transportation security, including basic scientific research information not clearly related to transportation security.
 (D)Privacy ActSection 552a of title 5 shall not apply to disclosures that the Administrator of the Transportation Security Administration may make from the systems of records of the Transportation Security Administration to any Federal law enforcement, intelligence, protective service, immigration, or national security official in order to assist the official receiving the information in the performance of official duties.
 (3)Transfers of duties and powers prohibitedExcept as otherwise provided by law, the Administrator may not transfer a duty or power under this section to another department, agency, or instrumentality of the United States Government.
 (e)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.; (11)section 44913 is amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration (referred to in this section as the Administrator);
 (ii)by striking paragraph (2); (iii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (iv)by striking Under Secretary each place it appears and inserting Administrator; and (B)in subsection (b), by striking Secretary of Transportation and inserting Administrator;
 (12)section 44914 is amended— (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)by striking Under Secretary each place it appears and inserting Administrator; and (C)by inserting the Department of Transportation, before air carriers, airport authorities, and others;
 (13)section 44915 is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (14)section 44916 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)in subsection (b)— (i)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Under Secretary the second place it appears and inserting Administrator; (15)section 44917 is amended—
 (A)in subsection (a)— (i)in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2), by striking by the Secretary; (B)in subsection (d)—
 (i)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (3), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (16)section 44918 is amended—
 (A)in subsection (a)— (i)in paragraph (2)(E), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration;
 (ii)in paragraph (4), by striking Not later than one year after the date of enactment of the Vision 100—Century of Aviation Reauthorization Act, the and inserting The; and
 (iii)in paragraph (5), by striking the date of enactment of the Vision 100—Century of Aviation Reauthorization Act and inserting December 12, 2003,; (B)in subsection (b)—
 (i)in paragraph (1), by striking Not later than one year after the date of enactment of the Vision 100—Century of Aviation Reauthorization Act, the and inserting The; and
 (ii)in paragraph (6), by striking Federal Air Marshals Service and inserting Federal Air Marshal Service; and (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (17)section 44920 is amended— (A)in subsection (g)(1), by striking subsection (a) or section 44919 and inserting subsection (a); and
 (B)by adding at the end the following:  (i)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (18)section 44922 is amended— (A)in the heading, by striking Deputation and inserting Deputization;
 (B)in subsection (a)— (i)in the heading, by striking Deputation and inserting Deputization; and
 (ii)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (e), by striking deputation and inserting deputization; and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (19)section 44923 is amended— (A)in subsection (a), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration;
 (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (C)in subsection (e)—
 (i)by striking paragraph (2); and (ii)by striking (1) In general.—; and
 (D)by striking subsection (j); (20)section 44924 is amended—
 (A)in subsection (a)— (i)by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Administrator under and inserting Administrator of the Federal Aviation Administration under; (B)in subsections (b), (c), (d), (e), and (f), by striking Administrator and inserting Administrator of the Federal Aviation Administration;
 (C)in subsection (f), by striking Not later than 240 days after the date of enactment of this section, the and inserting The; and
 (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (21)section 44925 is amended—
 (A)in subsection (b)(1), by striking Not later than 90 days after the date of enactment of this section, the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration;
 (B)in subsection (b), by striking paragraph (3); and (C)in subsection (d), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (22)section 44926(b)(3) is amended by striking an misidentified passenger and inserting a misidentified passenger;
 (23)section 44927 is amended— (A)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (a), by striking Veteran Affairs and inserting Veterans Affairs; and (C)in subsection (f)—
 (i)in the heading, by striking Report and inserting Reports; and (ii)by striking Not later than 1 year after the date of enactment of this section, and annually thereafter, and inserting Each year,;
 (24)section 44933 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (ii)by striking Federal Security Manager and inserting Federal Security Director; and (iii)by striking Managers each place it appears and inserting Federal Security Directors;
 (B)in subsection (b), by striking Manager and inserting Federal Security Director; and (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (25)section 44934 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (ii)by striking airports. In coordination with the Secretary and inserting airports. In coordination with the Secretary of State;
 (iii)by striking The Secretary shall give high priority and inserting The Secretary of State shall give high priority; and
 (iv)by striking Under Secretary each place it appears and inserting Administrator; and (B)in subsection (b)—
 (i)in the matter preceding paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (1), by striking Under Secretary and inserting Administrator; and
 (C)in subsection (c), by striking the Secretary and the chief and inserting the Secretary of State and the chief;
 (26)section 44935 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator;
 (B)in subsection (e)— (i)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator; and
 (ii)in paragraph (2)(A)— (I)in the matter preceding clause (i)—
 (aa)by striking Within 30 days after the date of enactment of the Aviation and Transportation Security Act, the and inserting The; and
 (bb)by inserting other before provision of law; and (II)in clause (ii), by striking section 1102(a)(22) and inserting section 101(a)(22);
 (C)in subsection (f)(1), by inserting other before provision of law; (D)in subsection (g)(2), by striking Within 60 days after the date of enactment of the Aviation and Transportation Security Act, the and inserting The;
 (E)by striking (i) Accessibility of computer-based training facilities.— and inserting (k) Accessibility of computer-Based training facilities.—; (F)by striking Under Secretary each place it appears and inserting Administrator; and
 (G)by adding at the end the following:  (l)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (27)section 44936 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator;
 (ii)in paragraph (1)— (I)in subparagraph (A), by striking ,, and inserting a comma; and
 (II)by striking subparagraph (C); and (iii)by redesignating subparagraph (D) as subparagraph (C);
 (B)in subsection (c)(1), by striking Under Secretary's and inserting Administrator's; (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (D)by adding at the end the following:  (f)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (28)section 44937 is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (29)section 44938 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Secretary of Transportation and inserting Secretary of Homeland Security; and (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (30)section 44939(d) is amended by striking Not later than 60 days after the date of enactment of this section, the Secretary and inserting The Secretary of Homeland Security;
 (31)section 44940 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (II)by striking the last two sentences; and (ii)by adding at the end the following:
								
									(2)Determination of costs
 (A)In generalThe amount of the costs under paragraph (1) shall be determined by the Administrator of the Transportation Security Administration and shall not be subject to judicial review.
 (B)Definition of Federal law enforcement personnelFor purposes of paragraph (1)(A), the term Federal law enforcement personnel includes State and local law enforcement officers who are deputized under section 44922.;
 (B)in subsections (b), (d), (e), (g), and (h), by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)by striking within 60 days of the date of enactment of this Act, or; and (II)by striking thereafter; and
 (ii)in paragraph (2), by striking subsection (d) each place it appears and inserting paragraph (1) of this subsection;
 (D)in subsection (e)(1), by striking Fees payable to Under Secretary in the heading and inserting Fees payable to Administrator; and (E)in subsection (i)(4)—
 (i)by striking subparagraphs (A) through (D); and (ii)by redesignating subparagraphs (E) through (L) as subparagraphs (A) through (H), respectively;
 (32)section 44941(a) is amended by inserting the Department of Homeland Security, after Department of Transportation,;
 (33)section 44942 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking Within 180 days after the date of enactment of the Aviation and Transportation Security Act, the Under Secretary for Transportation Security may, in consultation with and inserting The Administrator of the Transportation Security Administration may, in consultation with other relevant Federal agencies and; and
 (II)in subparagraph (A), by striking , and and inserting ; and; and (ii)in paragraph (2), by inserting a comma after Federal Aviation Administration;
 (B)in subsection (b)— (i)by striking (1) Performance plan and report.—;
 (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (iii)in paragraph (1), as redesignated—
 (I)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (II)in subparagraph (A), as redesignated, by striking the Secretary and the Under Secretary for Transportation Security shall agree and inserting the Secretary of Homeland Security and the Administrator of the Transportation Security Administration shall agree; and
 (III)in subparagraph (B), as redesignated, by striking the Secretary, the Under Secretary for Transportation Security and inserting the Secretary of Homeland Security, the Administrator of the Transportation Security Administration,; and
 (iv)in paragraph (2), as redesignated, by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration;
 (34)section 44943 is amended— (A)in subsection (a), by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (b)— (i)in paragraph (1)—
 (I)by striking Secretary and Under Secretary of Transportation for Security and inserting Secretary of Homeland Security and Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2)— (I)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary shall each place it appears and inserting Administrator shall; and (C)in subsection (c), by striking Aviation Security Act, the Under Secretary for Transportation Security and inserting Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597), the Administrator of the Transportation Security Administration;
 (35)section 44944 is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking Under Secretary of Transportation for Transportation Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (4), by inserting the Administrator of the Federal Aviation Administration, after consult with; and (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (36)section 44945(b) is amended by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and
 (37)section 44946 is amended— (A)in subsection (g)—
 (i)by striking paragraph (2); (ii)by redesignating paragraph (1) as paragraph (2); and
 (iii)by inserting before paragraph (2), as redesignated, the following:  (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.;
 (B)by striking Assistant Secretary each place it appears and inserting Administrator; (C)in subsection (b)(4)—
 (i)by striking the Secretary receives and inserting the Administrator receives; and (ii)by striking the Secretary shall and inserting the Administrator shall; and
 (D)in subsection (c)(1)(A), by striking Not later than 180 days after the date of enactment of the Aviation Security Stakeholder Participation Act of 2014, the and inserting The.
 (e)Chapter 451 amendmentsSection 45107 is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (b), by striking Under Secretary of Transportation for Security, the Transportation Security Administration, and inserting Administrator of the Transportation Security Administration.
 (f)Chapter 461 amendmentsChapter 461 is amended— (1)in each of sections 46101(a)(1), 46102(a), 46103(a), 46104(a), 46105(a), 46106, 46107(b), and 46110(a) by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (2)in each of sections 46101, 46102(c), 46103, 46104, 46105, 46107, and 46110 by striking or Administrator each place it appears and inserting or Administrator of the Federal Aviation Administration;
 (3)in each of sections 46101(a)(1), 46102(a) 46103(a), 46104(a), 46105(a), 46106, 46107(b), and 46110(a) by striking by the Administrator) and inserting by the Administrator of the Federal Aviation Administration);
 (4)in each of sections 46101, 46102, 46103, 46104, 46105, 46107, and 46110 by striking Under Secretary, each place it appears and inserting Administrator of the Transportation Security Administration,;
 (5)in section 46102— (A)in subsection (b), by striking the Administrator each place it appears and inserting the Administrator of the Federal Aviation Administration;
 (B)in subsection (c), by striking and Administrator each place it appears and inserting and Administrator of the Federal Aviation Administration; and
 (C)in subsection (d), by striking the Administrator, or an officer or employee of the Administration in subsection (d) and inserting the Administrator of the Federal Aviation Administration, or an officer or employee of the Federal Aviation Administration;
 (6)in section 46104— (A)by striking subpena each place it appears and inserting subpoena; and
 (B)in subsection (b)— (i)in the heading, by striking subpenas and inserting subpoenas; and
 (ii)by striking the Administrator, or and inserting the Administrator of the Federal Aviation Administration, or;
 (7)in section 46105(c), by striking When the Administrator and inserting When the Administrator of the Federal Aviation Administration;
 (8)in section 46109, by inserting (or the Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator) after Secretary of Transportation; and
 (9)in section 46111— (A)in subsection (a)—
 (i)by inserting the before Federal Aviation Administration; (ii)by striking Administrator is and inserting Administrator of the Federal Aviation Administration is; and
 (iii)by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; (B)in subsections (b), (c), (e), and (g), by striking Administrator each place it appears and inserting Administrator of the Federal Aviation Administration;
 (C)in subsection (g)(2)(A), by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)); and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (g)Chapter 463 amendmentsChapter 463 is amended— (1)in section 46301—
 (A)in subsection (a)(5)— (i)in subparagraph (A)(i), by striking or chapter 451 and inserting chapter 451; and
 (ii)in subparagraph (D), by inserting of Transportation after Secretary; (B)in subsection (d)—
 (i)in paragraph (2)— (I)by striking defined by the Secretary and inserting defined by the Secretary of Transportation; and
 (II)by striking Administrator shall and inserting Administrator of the Federal Aviation Administration shall; (ii)in paragraphs (3), (4), (5), (6), (7), and (8), by striking Administrator each place it appears and inserting Administrator of the Federal Aviation Administration; and
 (iii)in paragraph (8), by striking Under Secretary and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (e), by inserting of Transportation after Secretary; (D)in subsection (g), by striking Administrator and inserting Administrator of the Federal Aviation Administration; and
 (E)in subsection (h)(2)— (i)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration; and
 (ii)by striking or the Administrator with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (2)in section 46304(b), by striking or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (3)in section 46311— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1)— (I)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (II)by striking the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (III)by striking Administrator shall and inserting Administrator of the Federal Aviation Administration shall; and (IV)by striking Administrator, and inserting Administrator of the Federal Aviation Administration,; and
 (ii)in paragraph (1), by striking Administrator and inserting Administrator of the Federal Aviation Administration; (B)in subsections (b) and (c), by striking Administrator each place it appears and inserting Administrator of the Federal Aviation Administration; and
 (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (4)in section 46313— (A)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (B)by striking or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration; and
 (C)by striking subpena and inserting subpoena; and (5)in section 46316(a)—
 (A)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration; and
 (B)by striking or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration.
 (h)Chapter 465 amendmentsChapter 465 is amended— (1)in section 46505(d)(2), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in the table of contents for chapter 465 of subtitle VII, by striking the following:  46503. Repealed.. (i)Chapter 483 repeal (1)In generalChapter 483 is repealed.
 (2)Conforming amendmentThe table of contents for subtitle VII is amended by striking the following:
						483.Aviation security funding48301.
					(j)Authority To exempt
 (1)In generalSubchapter II of chapter 449 is amended by inserting before section 44933 the following:  44931.Authority to exemptThe Secretary of Homeland Security may grant an exemption from a regulation prescribed in carrying out sections 44901, 44903, 44906, 44909(c), and 44935–44937 of this title when the Secretary decides the exemption is in the public interest.
							44932.Administrative
 (a)General authorityThe Secretary of Homeland Security may take action the Secretary considers necessary to carry out this chapter and chapters 461, 463, and 465 of this title, including conducting investigations, prescribing regulations, standards, and procedures, and issuing orders.
 (b)IndemnificationThe Secretary of Homeland Security may indemnify an officer or employee of the Transportation Security Administration against a claim or judgment arising out of an act that the Secretary decides was committed within the scope of the official duties of the officer or employee..
 (2)Table of contentsThe table of contents of chapter 449 is amended by inserting before the item relating to section 44933 the following:
						44931. Authority to exempt.44932. Administrative..
 302.Table of contents of chapter 449The table of contents of chapter 449 is amended— (1)in the item relating to section 44922, by striking Deputation and inserting Deputization; and
 (2)by inserting after section 44941 the following: 44942. Performance goals and objectives.44943. Performance management system.. 303.Other laws; Intelligence Reform and Terrorism Prevention Act of 2004Section 4016(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (49 U.S.C. 44917 note) is amended—
 (1)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement and inserting Administrator of the Transportation Security Administration; and (2)in paragraph (2), by striking Assistant Secretary for Immigration and Customs Enforcement and the Director of Federal Air Marshal Service of the Department of Homeland Security, in coordination with the Assistant Secretary of Homeland Security (Transportation Security Administration), and inserting Administrator of the Transportation Security Administration and the Director of Federal Air Marshal Service of the Department of Homeland Security.
 304.Savings provisionsReferences relating to the Under Secretary of Transportation for Security in statutes, Executive orders, rules, regulations, directives, or delegations of authority that precede the effective date of this Act shall be deemed to refer, as appropriate, to the Administrator of the Transportation Security Administration.June 6, 2018Reported with an amendment